 



EXHIBIT 10.24

      

      

      

      

MASTER AGREEMENT FOR BUSINESS PROCESS OUTSOURCING SERVICES

between

ACS COMMERCIAL SOLUTIONS, INC.

and

OFFICE DEPOT, INC.

      

      

      

      

 



--------------------------------------------------------------------------------



 



MASTER AGREEMENT FOR BUSINESS PROCESS OUTSOURCING SERVICES

     This Master Agreement for Business Process Outsourcing Services (this
“Agreement” or “MSA”) is entered into between ACS Commercial Solutions, Inc. a
Nevada corporation with an address for the purposes of this Agreement at 2828 N.
Haskell, Dallas, Texas 75204 (“ACS”) and Office Depot, Inc., a Delaware
corporation with an address at 2200 Old Germantown Road, Delray Beach, FL 33445
(“Customer”). (ACS and Customer are sometimes hereinafter referred to
collectively as the “Parties” and individually as a “Party”.) The obligations
set forth in this Agreement will be performed by ACS itself and through direct
and indirect wholly-owned subsidiaries. This Agreement will become effective as
of November 30, 2004 (the “Effective Date”). This Agreement is further entered
into with reference to the following facts:

A. ACS is in the business of providing business process outsourcing and related
services to its customers, including the services contemplated by this
Agreement; and

B. Customer has chosen to engage ACS to provide certain business process
outsourcing services to Customer, as such services may be agreed by Customer and
ACS from time to time and documented in separate Statements of Work; and

C. Customer and ACS desire to establish a mechanism for the execution of such
Statements of Work and agree upon standard provisions that will govern each such
Statements of Work.

     Accordingly, the Parties agree as follows:

1. DEFINITIONS

     In this Agreement, the following terms will have the indicated meanings:

     “Accountancy” will have the meaning set forth in Section 3.6.

     “ACS Competitor” will mean those persons or entities set forth on the
attached Schedule B.

     “ACS Facilities” means any facility owned, operated or managed by ACS from
where ACS provides Services.

     “ACS Materials” means any materials, documentation, manuals, guidelines,
business processes, methodologies, software, tools, patents, registered designs,
trade marks and service marks (whether registered or not), copyright, database
rights, inventions, designs, drawings, performances, computer programs,
confidential information, business names, or other items licensed or owned by
ACS and used by ACS to the Services, including ACS Software (excluding the
Customer Materials).

     “ACS Personnel” means employees of ACS and its subcontractors assigned to
perform the Services.

     “ACS Solution” means all systems, software, designs, documentation,
literary works or works of authorship, computer programs, program tools,
drawings, user manuals, technical manuals, charts, graphs, machine readable text
and files, computer code (in object code and source code form), applications,
utilities, operating systems, procedures, methodologies, databases, ways of
doing business, know-how, screen layouts, tools and programs, including all IPR
subsisting therein, that ACS uses to provide the Services, implements pursuant
to this Agreement or otherwise, or otherwise offers to Customer or other ACS
customers as part of ACS service offerings, and any improvements, modifications,
corrections, compilations, derivative works, derivations, or other revisions of
same. For clarification, the ACS Solution includes the ACS Software, ACS
Materials, and unless otherwise expressly stated, the ACS Solution excludes the
Existing Customer Solution.

     “ACS Software” means software that is owned or licensed by ACS and used by
ACS to provide the Services.

-1-



--------------------------------------------------------------------------------



 



     “Affiliate” of any specified person or entity, means any other person or
entity that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by, or is under common Control with, the specified person or
entity.

     “Agreement” means this Master Agreement for Business Process Outsourcing
Services and all Schedules and Attachments hereto.

     “Authorized User” means a user authorized to access and use one or more
portions of the ACS Solution as set forth in the applicable Statement of Work.

     “Base Charges” means the fixed component of Customer’s monthly Charges as
set forth in Schedule A, Attachment A (Pricing).

     “Business Day” means any day other than a Saturday, Sunday or legal holiday
in the locality in which the Services are provided.

     “Change Control Document” will have the meaning set forth in
Section 10.5(b).

     “Change Control Procedures” will have the meaning set forth in
Section 10.5(a).

     “Charges” will have the meaning set forth in Article 13.

     “Commissioned Work” means any work, design, output, document, system,
software or component thereof (including IPR subsisting therein), that is
(a) defined as a Deliverable or project in a task order or similar change order
document executed by authorized representatives of both parties; (b) to be
provided by ACS or a subcontractor of ACS; (c) provided by ACS at a separately
identifiable, discrete charge as stated in the task or change order; and (d) has
terms governing Customer’s acceptance testing and acceptance criteria for the
Deliverable or project.

     “Confidential Information” will have the meaning set forth in Section 9.1.

     “Contract Year” means each of the seven (7) annual periods beginning on the
Effective Date and each anniversary thereof.

     “Control” and its derivatives means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
person or entity, whether through the ownership of more than fifty percent (50%)
of voting securities, by contract, or otherwise.

     “Critical Service Levels” means the Critical Service Levels designated as
such in Schedule A, Attachment B.

     “Customer Data” means all Confidential Information of Customer as well as
all data and information (including data relating to the transactions reflected
in this Agreement and databases) (i) submitted to ACS by Customer,
(ii) obtained, maintained, developed or produced by ACS or ACS Agents in
connection with the Services and/or this Agreement or (iii) to which ACS or ACS
Agents have access in connection with the provision of the Services, including,
but not limited to, in (i), (ii) and (iii) above, information relating to
Customer’s customers, employees, third party vendors, technology, operations,
facilities, financials, consumer markets, products, capacities, systems,
procedures, security practices, research development, business affairs and
finances, and excluding in (i), (ii, and (iii) above any ACS Software, ACS
Materials and ACS’ Confidential Information.

     “Customer Facilities” will have the meaning set forth in Section 4.2.

     “Customer Materials” means any materials, documentation, manuals,
guidelines, business processes, methodologies, software, tools, patents,
registered designs, trade marks and service marks (whether registered or not),
copyright, database rights, inventions, designs, drawings, performances,
computer programs, confidential information, business names, or other items
licensed or owned by Customer and required to be used by ACS to provide the
Services (excluding the ACS Materials).

-2-



--------------------------------------------------------------------------------



 



     “Customer Third Party Resources” has the meaning set out in Section 8.1(c)
above.

     “Deliverable” means a specific item, writing, output or work that (i) is
clearly defined and identified in the Statement of Work as a “Deliverable”; and
(ii) is to be provided by ACS at a separate charge. Deliverables will not be
construed to include any pre-existing works of authorship or other intellectual
property rights owned or licensed ACS or a third party or any ACS Software.

     “Disaster” will mean any Force Majeure event (defined herein) that causes
an unplanned interruption of the Services and materially impairs the ability of
ACS to deliver the Services in the manner specified in Schedule A.

     “Disaster Recovery” will mean the restoration by ACS of the critical
processing functions as identified in a Disaster Recovery Plan pursuant to the
terms of such plan as set forth in Schedule A, Attachment D (Disaster Recovery
Plan). “Effective Date” has the meaning set forth in the introductory paragraph.

     “Equipment” means the computer and related equipment owned or leased by ACS
and used by ACS to provide the Services.

     “Excused Performance Problem” will have the meaning set forth in
Section 5.3(c).

     “Executive Committee” will have the meaning set forth in Section 10.2.

     “Existing Customer Solution” means all systems, software, designs,
documentation, literary works or works of authorship, computer programs, program
tools, drawings, user manuals, technical manuals, charts, graphs, machine
readable text and files, computer code (in object code and source code form),
applications, utilities, operating systems, procedures, methodologies,
databases, ways of doing business, know-how, screen layouts, tools and programs,
including all IPR subsisting therein, that Customer or a Customer Affiliate used
immediately prior to the Effective Date to perform functions equivalent or
similar to the Services, including all IPR associated with such items.

     “Force Majeure Events” will have the meaning set forth in Section 17.3(a).

     “Intellectual Property Rights” or “IPR” means all intellectual property
rights or analogous rights, including without limitation patents, trade secret,
registered designs, trademarks and service marks (whether registered or not),
rights in the nature of unfair competition rights, copyright, database right,
design right and all similar proprietary rights including those subsisting (in
any part of the world) in inventions, designs, drawings, business methods,
performances, computer programs, semi-conductor topographies, confidential
information, business names, goodwill and the style and presentation of goods or
services and applications for protection of any of the above rights anywhere in
the world.

     “Interest” means interest at the monthly rate of one percent (1%) or twelve
percent (12%) per annum.

     “Key ACS Positions” will have the meaning set forth in Section 7.1(a).

     “Losses” means all losses, liabilities, damages and claims, and all related
costs and expenses (including any and all reasonable legal fees and reasonable
costs of investigation, litigation, settlement, judgment, appeal, interest and
penalties) incurred by an indemnified party in connection with an indemnified
claim.

     “Notice of Assumption of Defense” will have the meaning set forth in
Section 16.3(a).

     “Pass-Through Expenses” will mean the actual invoiced amounts (excluding
any ACS profit, administrative fee or internal overhead charges) charged to ACS
by third parties as more particularly described the applicable Statement of
Work.

     “Project Executive” will have the meaning set forth in Section 10.1.

-3-



--------------------------------------------------------------------------------



 



     “Reports” will have the meaning set forth in Section 10.4.

     “Required Consent” will have the meaning set forth in Section 8.1(c).

     “Schedules” means any schedule, exhibit, agreement or other document either
(i) attached to this Agreement, (ii) executed by the Parties concurrently with
this Agreement or on the Commencement Date, or (iii) executed by the Parties at
any time after the Effective Date, if such document states that it is a Schedule
to this Agreement.

     “Service Commencement Date” means the date(s) ACS is obligated to commence
provision of Services as more fully described in Schedule A (Statement of Work).

     “Service Levels” will have the meaning set forth in Section 5.1.

     “Service Level Termination Event” will have the meaning set forth in
Section 1.6 of Schedule A, Attachment B (SLA).

     “Services” collectively means those services, functions and
responsibilities to be performed by ACS as more fully described in Schedule A
(Statement of Work).

     “Software” will mean the source code and object code versions of any
applications programs, operating system software, computer software languages,
utilities and other computer programs (i.e., any set of statements or
instructions to be used directly or indirectly in a computer in order to bring
about a certain result), and documentation and supporting materials relating
thereto, in whatever form or media, used or developed in connection with the
provision of the Services, including the tangible media upon which such
applications programs, operating system software, computer software languages,
utilities and other computer programs, and documentation and supporting
materials relating thereto are recorded or printed, together with all
corrections, improvements, updates and releases thereof.

     “Statement of Work” means the document entered into from time to time by
Customer, which sets forth the description of Services and related obligations
to be performed by ACS under this Agreement, and any support required from
Customer.

     “Term” will have the meaning set forth in Section 2.1.

     “Termination/Expiration Assistance” will have the meaning set forth in
Section 18.6(a).

     “Transitioned Employees” means employees transitioned to ACS pursuant to
the terms set forth in Schedule A, Attachment F (Transition Plan).

     “Variable Charges” means the fluctuating component of the Charges, based on
Customer’s utilization of the Services or any Charges that are one-time in
nature (i.e. not recurring, such as a Pass-Through Expense and are set forth in
Schedule A, Attachment A (Pricing).

     “Virus” will mean harmful surreptitious code or other contaminants,
including commands, instructions, devices, techniques, bugs, web bugs or design
flaws that may be used to access, alter, delete, threaten, infect, assault,
vandalize, disrupt, damage, disable, or shut down Customer or ACS’, as the case
may be, systems, databases, Software, or hardware.

2. TERM

2.1 Term.

     The term of this Agreement (the “Term”) will begin on the Effective Date
and will continue through the seventh (7th) Contract Year, unless earlier
terminated or extended in accordance with the provisions of this Agreement.

-4-



--------------------------------------------------------------------------------



 



2.2 Renewal Term.

     Customer will have the option to request a renewal of the Term for up to
one (1) additional one (1) year term by delivering written notice of such
renewal to ACS at least ninety (90)days before expiration of the seventh (7th)
Contract Year and before expiration of the first renewal term as applicable. ACS
will have thirty (30) days after receipt of such notice to respond to Customer,
which written response will specify whether or not ACS accepts such renewal
request, or under what modified terms and conditions ACS would be willing to
accept such renewal. All of the terms of this Agreement will continue to apply
without change, unless otherwise agreed by the Parties in writing, during any
renewal period(s), and the “Term” as used in this Agreement will refer to both
the original 7-year term of this Agreement and any renewal(s) thereof.

3. SERVICES

3.1 Services.

     During the Term of this Agreement, ACS will provide to Customer the
Services in accordance with the terms of this Agreement and a Statement of Work
Number 1, Schedule A that describes all services, resources and deliverables to
be provided by ACS to Customer. Any additional services mutually agreed to by
the Parties shall be set forth in a Statement of Work in the form of Schedule A
for the compensation set forth therein. Each Statement of Work shall be governed
by the terms and conditions of this Agreement by reference and will include the
following if applicable: (i) a reference to this Agreement, which reference will
be deemed to incorporate all of the provisions of this Agreement; (ii) the date
as of which the provisions of the Statement of Work will be effective and, if
applicable, the term or period of time during which the Services described
therein will be provided; (iii) a description of the Services to be provided by
ACS under the Statement of Work (including the location at which such Services
are to be provided and, if applicable, the names, positions and rates for all
ACS personnel to be used) and the performance criteria, standards and milestones
applicable to such Services; (iv) the amounts payable for the Services to be
provided under the Statement of Work and the schedule on which such amounts will
be invoiced by ACS; and (v) any additional provisions applicable to the Services
to be provided under the Statement of Work that are required by this Agreement
to be addressed, are not otherwise set forth in this Agreement or are exceptions
to the provisions set forth in this Agreement. No Statement of Work will become
effective until it has been executed by an authorized representative of each
Party. Such Services may be amended and supplemented from time to time pursuant
to the Change Control Procedures. Statement of Work Number 1 attached under this
Agreement as Schedule A describes the initial services to be provided by ACS to
Customer. As described in each applicable Statement of Work, ACS will provide
the Services from the locations specified in such Statement of Work; provided,
however, with the consent of Customer, which consent will not be unreasonably
withheld or delayed, ACS may provide the Services from other service locations.

3.2 Additional Services.

     Customer may, from time to time, request that ACS perform a new or
additional service beyond the scope of the Services being provided at the time
of such request (the “Additional Services”). Any implementation of such new or
additional services will be administered in accordance with Section 10.5.
Customer will initiate all such requests only through an authorized
representative in accordance with the process set forth in Section 10.5 and ACS
will not begin performing any additional service(s) until an appropriate Change
Control Document has been duly executed by Customer and ACS.

3.3 Resources.

     The facilities, personnel, Equipment, Software, and other resources
necessary to provide the Services will be described in each Statement of Work.
To the extent that Customer is obligated to provide any facilities, personnel,
Equipment, Software or other resources in connection with ACS’ provision of the
Services, such resources will be specified in the applicable Statement of Work.

-5-



--------------------------------------------------------------------------------



 



3.4 Affiliates Receiving the Services as of the Effective Date.

     ACS will provide the Services to Customer and to those Affiliates of
Customer identified in each applicable Statement of Work provided however that
such Affiliates will not be deemed third party beneficiaries of this Agreement
and will have no right of action against ACS arising out of this Agreement.
Customer may pursue any claims for damages alleged by any Customer Affiliates
receiving the Services to the same extent as if such damages were incurred by
Customer. If at any time during the Term of this Agreement, Customer sells or
otherwise transfers ownership of an Affiliate to a third party, ACS will
continue to provide the Services to such Affiliate if requested by Customer,
provided, that (i) such divested entity or unit is not an ACS Competitor;
(ii) Customer or such divested entity agree to pay any and all costs associated
with making the Services available to them (e.g. one time software access fees,
telecommunication provisioning charges); and (iii) Customer will remain liable
for the payment of all Charges related to the Services provided by ACS to such
Affiliate and for any breach of this Agreement arising from the action or
inaction of such Affiliate.

3.5 New Affiliates.

     If following the Effective Date, Customer desires ACS to provide Services
to an Affiliate of Customer that is not identified in a Statement of Work, then
ACS and Customer will follow the Change Control Procedures to add such new
Affiliate. Any new Affiliates added pursuant to this Section 3.5 will be subject
to Section 3.4 above. Customer will pay any mutually agreed to charges that may
be imposed by ACS’ third party suppliers and any other costs and expenses
incurred by ACS in order to allow a Customer Affiliate to access the Services.

3.6 No Accountancy.

     Notwithstanding anything set forth in this Agreement or any Exhibit or
Schedule hereto, in no event will the Services include, or this Agreement be
construed as requiring that ACS (i) perform any services reserved to a licensed
or certified public accountant pursuant to the law of any applicable
jurisdiction (“Accountancy”), or (ii) provide, or be deemed or construed to have
provided, any attestation or opinion in connection with the Services or with
respect to any financial statements or disclosures made by Customer or any
Customer Affiliate. ACS represents that ACS is not licensed to practice
Accountancy in any jurisdiction and Customer acknowledges that a) this Agreement
does not require any ACS Personnel to practice Accountancy; (b) no ACS Personnel
providing the Services are licensed accountants or certified public accountants;
and (c) Customer will retain sole responsibility for verifying or otherwise
providing any attestation or opinion as to the reliability of any information
contained in or derived from any Customer or Customer Affiliates financial
statements or disclosures.

3.7 Reliance on Instructions.

     In performing its obligations under this Agreement, ACS will be entitled to
rely upon any routine instructions, authorizations, approvals or other
information provided to ACS by Customer. Unless ACS knew or in the course of its
provision of the Services or should have known, of any error, incorrectness or
inaccuracy in such instructions, authorizations, approvals or other information,
ACS will incur no liability or responsibility of any kind in relying on or
complying with any such instructions, authorizations, approvals or other
information received from Customer.

3.8 Viruses; Disabling Code.

     Customer will use commercially reasonable efforts, including the use of
commercially available virus detection software, to ensure that any Software or
hardware provided by Customer is delivered free of any Virus and shall not
knowingly, intentionally or negligently introduce into such Software or
hardware, any Virus. In the event any such Virus is introduced as a result of a
breach by Customer or Customer Agents of this covenant, Customer will exercise
commercially reasonable efforts to eradicate the Virus and reduce the effects of
the Virus as existed prior to the introduction of such Virus at Customer’s sole
cost and expense.

     ACS will use commercially reasonable efforts, including the use of
commercially available virus detection software, to ensure that any Software, or
hardware provided by ACS is delivered free of any Virus and ACS shall not
knowingly, intentionally or negligently introduce into the Software or hardware,
any Virus. In the event such a Virus

-6-



--------------------------------------------------------------------------------



 



is introduced without a breach by ACS or ACS Agents of this covenant, ACS shall,
(i) at no additional charge to Customer, using the ACS resources fully-dedicated
to Customer (to the extent feasible) or (ii) if additional skills or time are
required, on a time and materials basis, and with reasonable assistance from
Customer, exercise commercially reasonable efforts to eradicate the Virus,
reduce the effects of the Virus, and restore the Software and/or hardware to the
same level of service or operation as existed prior to the introduction of such
Virus. Notwithstanding the foregoing, in the event any such Virus is introduced
as a result of a breach by ACS of this covenant, ACS will exercise commercially
reasonable efforts to eradicate the Virus, reduce the effects of the Virus, and
restore the Software and/or hardware to the same level of service or operation
as existed prior to the introduction of such Virus at no charge to Customer.

3.9 Compliance with Laws.

     Each Party will comply, and will cause each of its employees, agents and
subcontractors to comply, with the laws of all governmental authorities to the
extent such laws are applicable: (i) in the case of ACS, to ACS’ provision of
the Services, and (ii) in the case of Customer, Customer’s receipt and use of
the Services.

     ACS shall use commercially reasonable efforts to identify and notify
Customer of any changes in applicable laws and regulations that may relate to
its delivery of the Services. Customer shall use commercially reasonable efforts
to identify and notify ACS of any changes in applicable laws and regulations
that may relate to its receipt and/or use of the Services. In the event changes
in laws or regulations prevent or impair ACS from delivering the Services under
the Agreement, ACS shall use commercially reasonable efforts to develop and,
upon Customer’s written approval (such approval not to be unreasonably
withheld), implement a suitable work-around until such time as ACS can perform
the Services under the Agreement without such work-around.

     If the changes are to laws or regulations primarily applicable to ACS and
not to Customer, ACS shall develop and implement a work-around at its own
expense. If the changes are due to laws or regulations primarily applicable to
Customer, ACS shall develop and implement a work-around at Customer’s expense as
mutually agreed in writing; provided, however, if the costs associated with
implementing such change(s) are also applicable to ACS’ other customers, any
proposed increase by ACS will include only Customer’s proportionate share of the
costs to implement such change. If the changes are due to laws or regulations
applicable to both Customer and ACS, then ACS shall develop and implement a
work-around, the expense of which shall be shared by Customer and ACS as
mutually agreed in writing.

4. TRANSITION

4.1 Transition Services.

     ACS will perform all functions and services necessary to accomplish the
transition of Customer’s operations, systems, and capabilities to ACS as such
functions and services are more particularly described in Schedule A (Statement
of Work). Schedule A, Attachment F (Transition Plan) sets forth the transition
plan and milestone criterion comprised of objectively measured transition
activities.

4.2 Customer Facilities; Use of Customer Assets.

     Customer will make available to ACS furnished space in Customer’s Wichita,
Kansas facility (the “Wichita Site”) for the purpose of allowing ACS to perform
the Services. If the aggregate ACS occupancy-related costs and expenses of the
furnished space at the Wichita Site (“Occupancy Expenses”) exceed three hundred
sixty thousand dollars ($360,000) for the period that ACS occupies the space at
the Wichita Site, then with respect to all Occupancy Expenses the Parties
mutually agree exceed $360,000 (the “Excess Lease Expense”)Customer and ACS will
bear the Excess Lease Expense on an equal basis.

     With respect to the Customer assets set forth in Section [14] of
Schedule A, Statement of Work, Customer hereby grants to ACS the right to use
such assets for the sole purpose of providing the Services.

-7-



--------------------------------------------------------------------------------



 



4.3 Bill of Sale

     ACS and Customer anticipate that on or before the Service Commencement Date
the assets set forth in Section 14 of Schedule A, Statement of Work will be
transferred from Customer to ACS at the price (“Asset Transfer Consideration”)
and in accordance with the additional terms as the Parties may agree pursuant to
the execution of a Bill of Sale and Assignment substantially in the form
attached as Schedule F. At Customer’s option, the Asset Transfer Consideration
may be paid by Customer in cash or as a credit against ACS’ first invoice to
Customer.

5. SERVICE LEVELS

5.1 Service Levels.

     ACS will meet the required quantitative levels of performance for the
Services specified as Key Measurements and Critical Service Levels as more fully
set forth in Schedule A, Attachment B (SLA) (“Service Levels”).

5.2 Review of Service Levels.

     Each quarter after the applicable Service Commencement Date, the Parties
will jointly review the Service Levels and mutually agree upon adjustment of any
Service Level to reflect any improved performance capabilities associated with
advances in the technology and methods used to perform the Services. Throughout
the Term, ACS will use commercially reasonable efforts to identify and notify
Customer of commercially reasonable methods of improving the Service Levels or
ACS’ performance of Services. Any change in Service Levels is subject to the
Change Control Procedures.

5.3 Failure to Meet Critical Service Levels.

     (a) If ACS fails to meet a Critical Service Level for reasons other than
those specified in Section 5.3(c) below, Customer will receive a credit against
future Charges in the applicable amount specified in the Service Level Schedule
attached hereto as Schedule A, Attachment B (SLA) (“Performance Credits”). The
Performance Credits will not limit or preclude Customer’s right to recover, in
accordance with this Agreement, other damages incurred by Customer, or to seek
other remedies to which it may be entitled, as a result of such failure;
provided, however, that the amount of any related damages that Customer is
awarded (or any monetary settlement agreed upon) for such failure will be offset
by the amount of Performance Credits paid to Customer by ACS. Any Performance
Credits owed to Customer under a Statement of Work will be credited pursuant to
Section 13.3 of this Agreement.

     (b) Each time ACS fails to meet a Critical Service Level, ACS will (i),
promptly investigate the root cause(s) of the failure and deliver to Customer a
written report identifying such root cause(s), (ii) use commercially reasonable
efforts to correct such failure and to begin meeting the applicable Critical
Service Level as soon as practicable; and (iii) at Customer’s request, advise
Customer of the status of such corrective efforts. All Critical Service Levels
and applicable Performance Credits remain in effect notwithstanding ACS’ use of
commercially reasonable efforts to correct any performance problem.

     (c) ACS will not be liable for failure to meet any Key Measurement or any
Performance Credits resulting from ACS’ failure to meet a Critical Service Level
if such failure is attributable solely to (i) Customer’s (or a Customer agent’s)
acts, errors, omissions, or breaches of this Agreement, including, without
limitation, any failure due to incorrect data and/or information provided by
Customer or Customer agents; (ii) infringements of third party proprietary
rights by Customer or a Customer agent; (iii) willful misconduct or violations
of Law by Customer or a Customer agent; (iii) Service or resource reductions
requested or approved by Customer and agreed to by the Parties through the
Change Control Procedures; provided that ACS has previously notified Customer in
writing as part of such Change Control Procedures that the implementation of
such request would result in such failure to meet the applicable Critical
Service Level or Critical Milestone; (v) a Force Majeure Event; (vi) business
process or other changes requested by Customer but which ACS demonstrates are
not supportable within the Service Levels under this Agreement; (vii) any
failures or defects in Customer controlled software or hardware not under the
control of ACS (collectively and individually (i)-(vii) constitute an “Excused
Performance Problem”).

-8-



--------------------------------------------------------------------------------



 



5.4 Earnback.

     In the event ACS meets the Expected Service Level(s) as described in
Schedule A, Attachment B (SLA), ACS will accrue an earnback credit (the
“Earnback Credit”) as described in Schedule A, Attachment B (SLA). Earnback
Credits will be applied using the methodology described in Section 13.3 below.

5.5 Measurement and Monitoring Tools.

     As part of the Services throughout the Term, and at no additional cost to
Customer, ACS will implement the measurement and monitoring tools and procedures
necessary to measure its performance of the Services and compare such
performance to that required by the Service Levels. Such measurement and
monitoring tools are more particularly described in each applicable Statement of
Work. Upon Customer’s request, ACS will provide Customer or its auditors with
any information produced by the measurement and monitoring tools necessary to
verify compliance by ACS with the Service Levels.

5.6 Benchmarking.

     At any time after the second (2nd) anniversary of the applicable Service
Commencement Date, or in the event of multiple Service Commencement Dates within
a particular Statement of Work, the final Service Commencement Date, and
thereafter, no more frequently than once during any twelve (12) month period
thereafter Customer may request a benchmark of the performance of the Services.
Within 15 days of such request, the Parties will agree on an acceptable
third-party, that is not an ACS Competitor (the “Benchmarker”), and the Parties
will jointly approach such third party to engage them to benchmark the Services.
ACS will reasonably cooperate with the Benchmarker and provide all data relating
to the provision of the Services requested by the Benchmarker, provided that ACS
will not be required to provide any information relating to its margins, costs,
cost elements or business processes, or to disclose any proprietary or trade
secret information of ACS or its other customers. The fees and expenses charged
by the Benchmarker will be shared equally by the Parties. In conducting the
benchmarking, the Benchmarker will normalize the data used to perform the
benchmarking to accommodate, as appropriate, differences in duration of the
contract, volume of services, scope of services, service levels, financing and
payment schemes (including up-front incentive payments), geographic
configurations of the solution and other pertinent factors. Based upon the
results of such benchmarking, ACS will cooperate with Customer to investigate
any unfavorable variances, determine if such unfavorable variances are due to
unique Customer requirements or ACS’ resource allocation and related pricing.
Following a benchmarking, and at Customer’s request, Customer and ACS will meet
to discuss in good faith the benchmarking and any appropriate adjustment to the
Services, Charges, and Service Levels.

6. DISASTER RECOVERY; BUSINESS CONTINUITY; SECURITY

6.1 The disaster recovery obligations of each Party are set forth in Schedule A,
Attachment D (Disaster Recovery Plan).

6.2 Beginning on each Service Commencement Date and continuing through the Term
of this Agreement, ACS will maintain commercially reasonable security measures
to preserve, protect, and restrict access to those ACS facilities, equipment,
software, data storage, and documentation that contain Customer Data or are used
to provide the Services, which measures will be no less than those used to
protect ACS’ own data and other proprietary business processes. In addition, ACS
agrees to submit, once each Contract Year, to security compliance testing,
provided, however, in the event a compliance audit (as described below)
conducted by Customer results in a finding that ACS is not in compliance with
Customer security requirements (which have been previously provided to ACS),
Customer will have the right to conduct more frequent compliance audits until
ACS resolves the deficiency identified in such compliance audit. This periodic
compliance testing consists of a right by Customer to audit ACS’ information
systems, networks, applications, switches, routers, firewalls, or other
information technologies as deemed appropriate by Customer in order to assure
that ACS’ security posture does not adversely effect or degrade Customers
information security posture. These audits may be performed by Customer or a
third party contracted by Customer to determine the security posture of ACS
provided that any such third party is not an ACS Competitor.

-9-



--------------------------------------------------------------------------------



 



7. PERSONNEL

7.1 Key ACS Positions.

     (a) Customer and ACS may jointly designate certain positions (the “Key ACS
Positions”) as critical to providing the Services under an applicable Statement
of Work throughout the Term. Such Key ACS Positions, if any, will be set forth
in a schedule attached to the applicable Statement of Work (the “Key ACS
Positions Schedule”). Customer may request a change to or update the Key ACS
Positions from time to time during the Term. Unless otherwise agreed by the
Parties, the number of Key ACS Positions will not exceed five percent (5%) of
the ACS employees fully dedicated to provision of the Services.

     (b) Unless consented to by Customer, ACS will not, from the date an
individual first fills a Key ACS Position until completion of the period set
forth next to such Key ACS Position in the applicable Key ACS Positions
Schedule, either (i) terminate the employment of any individual originally or
subsequently filling such Key ACS Position except for cause or (ii) at its
initiative, transfer such individual from such Key ACS Position.

     (c) Before assigning an individual to fill a Key ACS Position, ACS will
notify Customer of the proposed assignment, will introduce the individual to
appropriate Customer representatives as designated by Customer’s Project
Executive, and will provide Customer with a resume and such other information as
Customer may reasonably request. If Customer objects in good faith to the
proposed assignment within fifteen (15) days after being notified thereof, ACS
will discuss such objections with Customer and attempt to resolve them on an
agreeable basis. If Customer continues to object to the proposed assignment, ACS
will not assign the individual to that position and will propose another
individual to fill the Key ACS Position.

     (d) ACS agrees (a) that the ACS personnel (“Long-Term Restricted
Personnel”) holding the positions expressly identified in Schedule E (Office
Depot Key Personnel) who have performed Services for Office Depot for a period
of at least one (1) month shall not perform any services for Staples, Inc.
(“Staples”), Office Max, Boise, Corporate Express, Inc., or Buhrmann during the
term of the Project and for a period of twelve (12) months after the Long-Term
Restricted Personnel conclude their respective involvement in the Project; and
(b) the Long-Term Restricted Personnel will not perform any Finance
implementation services for Staples until 12 months after the termination of
this contract.

     The restrictions under this Section shall immediately and automatically
terminate if: (a) the Project is terminated by ACS for a material breach by
Office Depot, which breach remains uncured after the applicable notice period
from ACS; or (b) if Office Depot terminates the Project without cause. For
purposes of this Section, a material breach by Office Depot shall only include a
non-payment by Office Depot of an outstanding invoice which breach remains
uncured after a thirty (30) day notice period from ACS or a breach of Office
Depot’s confidentiality obligations as provided under this Agreement.

7.2 Removal of ACS Employees from Customer Account.

     In the event Customer notifies ACS that an ACS Employees has engaged in
willful misconduct or has committed a material breach of the Agreement which is
detrimental to Customer, ACS will immediately remove such employee from
Customer’s account. In all other cases, Customer may notify ACS if Customer, in
good faith, determines that the continued assignment to the Customer account of
any ACS employee is not in the best interests of Customer. Upon receipt of such
notice, ACS will have a reasonable time period not to exceed 30 days to
investigate the matters stated therein, discuss its findings with Customer and
attempt to resolve such matters in a manner acceptable to Customer. If Customer
continues to request the replacement of such individual after such period, ACS
will remove the individual from the Customer account. Nothing in this
Section 7.2 will be deemed to require ACS to terminate the employment of such
individual.

7.3 Employment.

     During the Term and while ACS is providing any Termination/Expiration
Assistance, and for up to one (1) year thereafter, Customer will not employ, as
a result of direct solicitation, or directly or indirectly solicit the
employment of, any ACS employee, involved in the provision of the Services.
During the Term and while ACS is

-10-



--------------------------------------------------------------------------------



 



providing any Termination/Expiration Assistance, and for up to one (1) year
thereafter, ACS will not employ, as a result of direct solicitation, or directly
or indirectly solicit the employment of, any Customer employees involved in the
Services except for the Transitioned Employees. If a Party is interested in
hiring one or more employees of the other Party, such interest will be discussed
first with the other Party prior to discussing such an offer with the employee.

7.4 Other Employee Issues.

     In the event the Parties determine that Customer personnel will be
transferred to ACS to support ACS’ provision of Services to Customer, the
transfer of such employees will be effected in accordance with the terms and
conditions set forth in the applicable Statement of Work; provided, however,
that Customer acknowledges and agrees to retain all obligations and liabilities
stemming from or related to employment of such employees for the period of time
prior to employment by ACS. ACS will have all obligations and liabilities
stemming from or related to employment of employees that have been transferred
to ACS pursuant to this Agreement.

8. INTELLECTUAL PROPERTY RIGHTS AND OBLIGATIONS

8.1 Existing Customer Solution.

     (a) Customer retains all right, title and interest in the Existing Customer
Solution and any other Customer property utilized in the provision of the
Services, including but not limited to the Customer Data. ACS is hereby granted
a limited license to use the Existing Customer Solution only as expressly
described in this Section 8.1.

     (b) Except as set forth below, Customer hereby grants ACS a limited,
worldwide and non-exclusive license to use, access, practice, embody, implement,
load, execute, store, transmit, display, copy, maintain, modify, enhance, create
derivative works, make and have made the Existing Customer Solution and all
components thereof, in accordance with the following:

1. ACS agrees to comply with such terms and conditions of the third party
contracts for the Customer Third Party Resources (as defined below) as Customer
provides to ACS.

2. The license granted ACS pursuant to this Section 8.1 will be limited to ACS
and its subcontractors, employees and authorized agents of ACS. ACS may use the
Existing Customer Solution for the purpose of providing Services to Customer and
for no other purpose.

3. ACS’ license to use the Existing Customer Solution will expire automatically
on the later of the expiration of the Term, termination of this Agreement by
either party or completion of the Termination/Expiration Assistance. Following
such expiration or termination of the Agreement or completion of the
Termination/Expiration Assistance, ACS agrees to comply with Section 18.6 below
concerning the return of materials associated with the Existing Customer
Solution.

     (c) The Parties acknowledge that the Existing Customer Solution includes
equipment, materials, software or other items licensed or procured by Customer
from a third party (“Customer Third Party Resources”). Customer will obtain the
relevant required consent from each third party provider of the Customer Third
Party Resources (each, a “Required Consent”). For clarification, such Required
Consents will be obtained so as to enable ACS to provide the Services (i) upon
the Service Commencement Date, and (ii) following the Service Commencement Date
to the extent the parties agree that ACS will continue to use a Customer Third
Party Resource to provide the Services.

     (d) The Parties’ respective financial responsibilities for Required
Consents associated with ACS’ use of those Customer Third Party Resources that
consist of third party software are set forth in Schedule A, Attachment A
(Pricing). Unless expressly stated otherwise in this Agreement, financial
responsibility for Required Consents associated with non-software related items
will be that of Customer.

-11-



--------------------------------------------------------------------------------



 



     (e) Subject to any agreements governing the Customer Third Party Resources,
all right, title and interest in improvements, modifications, corrections,
compilations, derivative works, derivations, or other revisions of the Existing
Customer Solution, or components thereof, will be retained by Customer. Customer
hereby grants to ACS by way of present assignment a limited, non-exclusive,
worldwide right to use such improvements, which license will be further governed
by Section 8.1(b) above. To the extent an improvement constitutes a Commissioned
Work, Customer retains all right, title and interest in such Commissioned Work
as more fully described in Section 8.4 below.

8.2 ACS Solution.

     Except as expressly set forth herein, ACS retains all right, title and
interest in the ACS Solution. Customer is hereby granted a limited license to
use portions of the ACS Solution as described in Sections 8.3 through 8.6 below.

8.3 ACS Software.

     (a) ACS hereby grants to Customer a limited, non-exclusive,
non-transferable royalty-free license to use the ACS Software and any end user
documentation associated with such Software solely for Customer’s internal
business purposes to the extent necessary to receive the Services from ACS
during the Term of the applicable Statement of Work. The foregoing license grant
is hereby made subject to any access or other restrictions on use specified in
any third-party license agreements governing ACS Software.

     (b) The license granted to Customer pursuant to Section 8.3(a) will be an
object-code license only. Customer may not in any way adapt, vary, modify,
transfer, reverse assemble, reverse compile or otherwise reverse engineer or
derive the source code of the ACS Software, in whole or in part. Upon the
request of Customer, ACS will provide such information as is necessary to allow
Customer to develop software that is interoperable with such ACS Software.

     (c) Customer’s access to the ACS Software will be limited to Authorized
Users. In each case, Authorized Users of a given ACS Software product will
consist of Customer employees or agents who have a need to access or support
access of such ACS Software for the performance of Customer’s internal business
functions to receive the Services from ACS. In no event will Customer knowingly
enable an employee, contractor or agent of an ACS Competitor to be an Authorized
User.

     (d) The license granted pursuant to this Section 8.3 will expire
immediately upon termination or expiration of the applicable Statement of Work.
At such time the provisions of Section 18.6 will apply.

8.4 Commissioned Work.

     As between ACS and Customer, Customer will own all right, title and
interest in and to Commissioned Work. Customer hereby grants to ACS, by way of
present assignment , a perpetual, worldwide, royalty-free, non-exclusive license
to use, access, practice, embody, implement, load, execute, store, transmit,
display, copy, maintain, modify, enhance, create derivative works from, make and
have made any and all Commissioned Works or any part thereof to the extent
necessary for ACS to provide the Services to Customer.

8.5 Trademarks.

     In fulfilling their respective obligations under this Agreement, neither
Party will modify, alter or obscure the other Party’s trademarks or use the
other Party’s trademarks in a manner that disparages the other Party or its
products or services, or portrays the other Party or its products or services in
a false, competitively adverse or poor light. Each Party will, and will cause
each of its Affiliates to, comply with the other Party’s instructions as to the
form of use of the other Party’s trademarks and will avoid any action that
diminishes the value of such trademarks. Either Party’s and/or any of its
Affiliate’s unauthorized use of the other’s trademarks is strictly prohibited.

-12-



--------------------------------------------------------------------------------



 



8.6 Work Product.

     (a) Any ideas, concepts, work product, business methods, know-how or
techniques (and Intellectual Property Rights therein) developed for Customer at
Customer’s expense will, as between Customer and ACS, be owned by Customer, and
ACS will have no license to use such Intellectual Property Rights except as
expressly permitted pursuant to this Agreement.

     (b) Any ideas, concepts, work product, business methods, know-how or
techniques (and Intellectual Property Rights therein) developed by ACS at ACS’
expense, or any third party acting on ACS’ behalf, whether in connection with
this Agreement or otherwise (“Work Product”), will, as between Customer and ACS,
be owned by ACS, and Customer will have no license to use such Intellectual
Property Rights except as expressly permitted pursuant to this Agreement.

     (c) With respect to any modifications or enhancements made by ACS at the
request of Customer to any Third Party Software licensed by Customer after the
Effective Date (“Customer Requested Third Party Modifications”), prior to making
any such modifications or enhancements, the Parties will mutually agree in
writing on the allocation of Intellectual Property Rights, including ownership
of such Customer Requested Third Party Modifications. In no event will the
development of and/or allocation of Intellectual Property Rights in such
Customer Requested Third Party Modifications be deemed to alter, modify, or
amend, the rights and or obligations of each Party in or to the Existing
Customer Solution, ACS Solution, Commissioned Works, Work Product, or Residual
Information.

8.7 Customer Data.

     Nothing in Sections 8.1 through 8.6 above will be construed to convey any
right, title or interest in the Customer Data to ACS. To the extent necessary
and contemplated in this Agreement, Customer hereby grants ACS a limited,
non-exclusive, license to use such Customer Data to the extent required to
deliver the Services, including specifically any Termination/Expiration
Assistance set forth in Section 18.6. ACS’ license to use the Customer Data will
expire automatically on the later of the expiration of the Term, termination of
this Agreement by either party or completion of the Termination/Expiration
Assistance. Following such expiration or termination of the Agreement or
completion of the Termination/Expiration Assistance, ACS agrees to return or
destroy, at Customer’s option, all Customer Data and any copies thereof in ACS’
possession or control. Customer will relieve ACS from its obligation to perform
the Services to the extent that ACS is required to return, erase, or destroy the
Customer Data in its possession and such return, erasure, or destruction
prevents ACS from performing the Services.

8.8 Additional Acts.

     Each Party agrees to execute, and cause its employees, agents or
subcontractors to execute, any documents or take any other actions as may be
reasonably necessary or as requested by the other Party, to perfect each Party’s
respective ownership rights as set forth in Sections 8.1 through 8.6 above.

8.9 Privacy Laws.

     The Parties acknowledge and agree that Customer will be and remain the
controller of the Customer Data for purposes of all applicable laws relating to
data privacy, transborder data flow and data protection (collectively, the
“Privacy Laws”), and nothing in this Agreement or any Statement of Work will
restrict or limit in any way Customer’s rights or obligations as owner and/or
controller of the Customer Data for such purposes. The Parties also acknowledge
and agree that ACS may have certain responsibilities prescribed by applicable
Privacy Laws as a processor of the Customer Data and any other services provided
hereunder, and ACS hereby acknowledges such responsibilities to the extent
required thereby for processors of data and any other services provided
hereunder, and agrees that such responsibilities will be considered as a part of
the Services to be provided by ACS under this Agreement and each Statement of
Work. Notwithstanding the above, in the event that Privacy Laws to which the
activities contemplated by this Agreement and each Statement of Work are subject
are materially modified, ACS will work with Customer to continue to comply with
such Privacy Laws.

-13-



--------------------------------------------------------------------------------



 



8.10 Residual Information.

     Nothing in this Agreement shall be construed to limit or prohibit either
Party from independently creating or developing (or having created or developed
for it), or from acquiring from third parties, any information, products,
concepts, processes, methodologies, systems, techniques, and/or any general
information, ideas, concepts, know-how, techniques, programming routines and
subroutines, methodologies, processes, skills, experience, and/or expertise
(collectively, “Residual Information”) that are similar to or compete with the
information products, concepts, processes, methodologies, systems, techniques,
and/or Residual Information contemplated by or embodied in the other Party’s
Confidential Information, provided that (in connection with such creation,
development, or acquisition) the receiving Party does not (except as otherwise
specified in this Agreement) use the Customer Materials or ACS Materials, as
applicable, the disclosing Party’s Software or Confidential Information and/or
otherwise violate any of its obligations under this Agreement.

     Notwithstanding the foregoing (and except as otherwise specified in this
Agreement), neither Party shall, nor assist others to, (i) disassemble,
decompile, reverse engineer, or otherwise attempt to recreate, the Customer
Material or ACS Material, as applicable, the other Party’s Confidential
Information, and/or ACS Software or Customer Software, (ii) modify, enhance, or
create derivative works based on the Customer Material or ACS Material, as
applicable, the other Party’s Confidential Information, or ACS Software or
Customer Software, or (iii) rent, lease, grant a security interest in, or
otherwise transfer rights to the Customer Material or ACS Material, as
applicable, the other Party’s Confidential Information, or ACS Software or
Customer Software.

9. CONFIDENTIALITY

9.1 Defined.

     Certain information which the Parties may exchange from time to time may be
considered by the Party disclosing such information to be confidential and
proprietary in nature, including but not limited to: (i) Customer Data, (ii) the
Existing Customer Solution, (iii) any ACS proprietary software licensed or
otherwise made available to Customer, including, but not limited to, the ACS
Software, (iv) business plans or records of each Party made available to the
other, (v) any and all such other information that the disclosing Party
specifies as confidential and provides to the receiving Party (vi) the terms of
this Agreement; (vii) and any other information that a reasonable business
person would deem confidential (collectively, “Confidential Information”). The
Parties agree to treat any and all Confidential Information that may be
exchanged in accordance with the terms of the Mutual Nondisclosure Agreement
attached hereto as Schedule C.

9.2 Exclusions.

     The obligations of confidentiality will not apply to any Confidential
Information that is (i) publicly available or becomes so in the future without
restriction, (ii) rightfully received by either Party from a third party and not
accompanied by confidentiality obligations, (iii) already in the receiving
Party’s possession and lawfully received from sources other than the disclosing
Party, (iv) independently developed by the receiving Party, or (5) approved in
writing for release or disclosure without restriction by the disclosing Party.

9.3 Limited Waivers.

     The terms of this Article 9 will not preclude the disclosure of
Confidential Information by either Party if such disclosure is (i) in response
to a valid order of a court or other governmental body of the United States or
any political subdivision thereof, or (ii) otherwise required by law; provided,
however, that the Party from whom disclosure is sought will provide written
notice to the disclosing Party of such request and will limit the disclosure to
the extent required for such purposes.

-14-



--------------------------------------------------------------------------------



 



10. MANAGEMENT AND CONTROL

10.1 Project Executives.

     On or before each applicable Service Commencement Date, and from time to
time thereafter during the Term, Customer and (subject to Section 7.1 (Key ACS
Positions)) ACS will each designate an individual as its project executive (the
“Project Executive”). A Party’s Project Executive will be authorized to act as
the primary contact for such Party with respect to all matters relating to the
applicable Statement of Work. Each Party will ensure that its respective Project
Executive has the authority necessary to allow such Project Executive to make
prompt decisions with respect to such Statement of Work and this Agreement.

10.2 Executive Committee.

     On or before each applicable Service Commencement Date, the Parties will
form a joint committee (the “Executive Committee”) as described in Schedule A,
Attachment E (Governance) and chaired by a senior level executive of Customer
(who may delegate meeting protocol duties to another senior level executive of
Customer).

10.3 Meetings.

     Throughout the Term, the Parties at a minimum will hold those meetings and
review the items described in Schedule A, Attachment E (Governance)

10.4 [intentionally omitted].

10.5 Contract Change Control.

     (a) From time to time during the Term, Customer or ACS may propose changes
in or additions to the Services or other aspects of this Agreement. All such
changes will be implemented pursuant to the procedures set forth in this
Section 10.5 (the “Change Control Procedures”).

     (b) If Customer desires to propose a change in or addition to the Services
or other aspects of this Agreement, Customer’s Project Executive (or a person
authorized in writing by Customer’s Project Executive) will deliver a written
notice to the ACS Project Executive describing the proposal. ACS will respond to
such proposal as promptly as reasonably possible by preparing, at ACS’ expense,
and delivering to the Customer Project Executive a written document ,
indicating: (i)the effect of the proposal, if any, on the Charges and the manner
in which such effect was calculated; (ii) the effect of the proposal, if any, on
Service Levels and any necessary revisions thereto; (iii) the anticipated time
schedule for implementing the proposal; and (iv) any other information requested
in the proposal or reasonably necessary for Customer to make an informed
decision regarding the proposal (“Change Control Document”).

     (c) If ACS desires to propose a change in or addition to the Services, or
the manner of their delivery as set forth in the Statement of Work, or other
aspects of this Agreement, it may do so by preparing and delivering, at its
expense, and a Change Control Document to the Customer Project Executive.

     (d) No change in or addition to the Services or any other aspect of this
Agreement will become effective without the written approval of each Party’s
authorized representative. If Customer elects to accept the offer set forth in
the Change Control Document, as evidenced by the written approval of the
Customer Project Executive, any changes in or additions to the Services
described in the Change Control Document will thereafter be deemed “Services,”
any other changes described in the Change Control Document will be deemed to
have amended this Agreement, and the Parties will agree on any further
modifications to the Agreement required to reflect the Change Control Document.

10.6 Subcontracting.

     ACS may, in the ordinary course of business subcontract any portion of the
Services, provided, however, that prior to subcontracting any material component
of the Services, ACS will notify Customer of the proposed

-15-



--------------------------------------------------------------------------------



 



subcontract and will obtain Customer’s prior written approval of such
subcontract. Customer will not unreasonably withhold its approval for such
subcontractors. Notwithstanding the foregoing, ACS may not, without the written
consent of Customer, subcontract to a third party any of the Services that will
or may require such third party to have access to Customer facilities. No
subcontracting will release ACS from its responsibility for its obligations
under this Agreement. In no event will ACS will disclose Customer Confidential
Information to a subcontractor unless and until such subcontractor has agreed in
writing to protect such information in a manner substantially equivalent to that
required of ACS under this Agreement, and then only as necessary for the
subcontractor to perform its obligations under the Agreement.

11. CUSTOMER REVIEW RIGHTS

11.1 General.

     Employees of Customer and its auditors who are from time to time designated
by Customer, and in the case of third-party auditors, are not an ACS Competitor,
and who agree in writing to the security and confidentiality obligations and
procedures reasonably required by ACS will be provided with reasonable access to
any facility at which the Services are being performed to enable them to conduct
audits of ACS’ performance of the Services and other matters relevant to this
Agreement, including (i) verifying the accuracy of ACS’ charges to Customer
(ii) verifying that the Services are being provided in accordance with this
Agreement, including any Service Levels, and (iii) ascertaining compliance with
applicable law, rule, or regulation, including, without limitation, the
Sarbanes-Oxley Act.

11.2 Procedures.

     Such audits may be conducted once a year (or more frequently if requested
by the governmental authorities who regulate Customer’s business or if auditors
require follow-up access to complete audit inquiries) during reasonable business
hours upon commercially reasonable notice; provided, however, that the Parties
may agree to more frequent audits as deemed reasonably necessary. Customer will
provide ACS with prior written notice of an audit. ACS will cooperate in the
audit, will make the information reasonably required to conduct the audit
available on a timely basis and will assist the designated employees of Customer
or its auditors as reasonably necessary. If Customer requests resources beyond
those resources then assigned to the account team who are able to provide
reasonable assistance of a routine nature in connection with such audit, such
resources will be provided as Additional Services. Records that support ACS’
performance of the Services and other matters relevant to this Agreement will be
retained by ACS in accordance with the retention guidelines set forth in
Section 11.5. Notwithstanding anything to the contrary in this Agreement, ACS
will not be required to provide access to the proprietary data of ACS related to
its underlying costs or profit margins or other ACS customers. All information
learned or exchanged in connection with the conduct of an audit, as well as the
results of any audit, is confidential.

11.3 Results.

     Following an audit, Customer will conduct an exit conference with ACS to
discuss issues identified in the audit that pertain to ACS. The Parties will
review each ACS audit issue and will determine (i) what, if any, actions will be
taken in response to such audit issues, when and by whom and (ii) which Party
will be responsible for the cost of taking the actions necessary to resolve such
issues in accordance with the Parties’ obligations as set forth in Section 3.9.

11.4 Audit of the Charges.

     Upon reasonable notice from Customer, ACS will provide Customer and
Customer agents with access to such financial records and supporting
documentation as may be reasonably requested by Customer in connection with or
relating to the Charges for the purposes of performing audits and inspections of
ACS’ performance and to determine that such Charges are accurate and in
accordance with this Agreement and that work charged was actually performed. If,
as a result of such audit, Customer determines that ACS has overcharged
Customer, Customer will notify ACS of the amount of such overcharge and ACS will
promptly investigate the same and if findings show Customer is correct then ACS
will promptly pay to Customer the amount of the overcharge. In the event any
such audit reveals an overcharge to Customer during any 12-month period
exceeding five percent (5%) of all Charges in

-16-



--------------------------------------------------------------------------------



 



the aggregate paid by Customer under this Agreement during such period and ACS
fails to demonstrate within thirty (30) days of receipt of such audit, to
Customer’s reasonable satisfaction, that the overcharges did not exceed five
percent (5%) of the Charges, then ACS will reimburse Customer for the cost of
such audit. In no event will ACS be obligated to disclose its underlying costs
or profit margins to Customer or its auditors.

     In the event any such audit reveals an undercharge, Customer will promptly
pay to ACS the amount of any such undercharge forty-five (45) days from receipt
of an invoice for the same.

     If, as a result of such audit, Customer determines that ACS has not
performed, ACS will promptly remedy the non-performance and/or issue a credit
for the Charges related to the Services that were not provided in accordance
with this Agreement. If Customer determines that ACS has not performed, ACS may
at its option within 30 days secure, at its sole expense, an independent,
nationally-recognized, reputable auditing firm to review the result of such
audit and issue an independent report to ACS and Customer regarding ACS’
performance (or non-performance). In the event the auditing firm selected by ACS
issues a report regarding ACS’ performance that is substantially different than
Customer’s determination of non-performance, then Customer and ACS will agree
upon an approach to remedy any non-performance. However, in the event the
auditing firm selected by ACS issues a report regarding ACS’ performance that is
not substantially different than Customer’s determination of non-performance,
then ACS will promptly remedy the non-performance and/or issue a credit with
accrued Interest for the Charges paid to ACS for the Services that were not
provided in accordance with this Agreement.

11.5 Record Retention.

     Unless otherwise specified in the applicable Statement of Work, ACS will
retain all records and Confidential Information for a period of six (6) years.
Upon expiration or termination of the Agreement, ACS will return to Customer all
records and Confidential Information.

11.6 Survival.

     Customer’s audit rights will survive expiration or termination of this
Agreement for a period of two (2) years.

11.7 Storage and Return of Records.

     ACS will provide commercially reasonable storage space and media required
for proper storage of the records and documentation. At the expiration or
termination of this Agreement at Customer’s discretion, Customer may request
that the ACS deliver to Customer the records and supporting documentation
specified in the applicable Statement of Work.

12. INSURANCE; RISK OF LOSS

12.1 Required Insurance Coverages.

     During the Term, each Party will maintain at its own expense, in addition
to all legally required insurance, policies of insurance in such amounts and on
such other terms and conditions as it reasonably determines are necessary with
regard to its business, provided that the amounts and other terms and conditions
of such policies must be at least equivalent to policies appropriate for and
typically maintained by other companies of comparable size engaged in similar
business activities. Notwithstanding the foregoing, ACS agrees to maintain
commercial general liability insurance with a minimum limit of $5,000,000 per
claim and an aggregate limit of no less than $10,000,000. Each such ACS policy
shall name Customer as an additional insured. ACS’ insurance shall be primary
and not be entitled to contribution from any insurance maintained by Customer.
Each Party will provide, upon written request, proof of its insurance coverage
(such as a certificate of insurance executed by an authorized representative of
the Party). Such certificates shall require that the policies shall not be
canceled or reduced in coverage until thirty (30) days written notice of such
cancellation or reduction has been received by the other Party. All coverages
for subcontractors shall be subject to all of the requirements stated herein. In
addition, the insurance requirements set forth in this Section 12.1 will not
limit or expand ACS’ liability under or related to the Services or this
Agreement.

-17-



--------------------------------------------------------------------------------



 



13. CHARGES

13.1 Charges for Services.

     In consideration for the performance of the Services, Customer will pay to
ACS the Charges (defined as the Base Charges and any Variable Charges) set forth
in Schedule A, Attachment A (Pricing), plus any taxes and duties further
described in Section 13.10 below.

13.2 Invoicing.

     Unless otherwise specified in an applicable Statement of Work, ACS will
invoice Customer, on a monthly basis as follows: (i) Base Charges will be
invoiced on or before the tenth (10th) day of each month for which the Services
are to be provided, such Base Charges will be payable to ACS within forty-five
(45) days from the date of invoice and (ii) all Variable Charges will be
invoiced to Customer within ten (10) days following the end of the month in
which such Charges are incurred and the undisputed portion of all such Variable
Charges will be payable to ACS within forty-five (45) days from date of invoice.
By way of illustration: If Customer’s Base Charges for the month of June in a
given year were $150,000, such amount would be invoiced to Customer on or before
June 10th of that month. If Customer’s Variable Charges for the month of June
equaled $5,000 (based for example on ARC/RRC calculations and/or other variable
components), ACS would invoice the amount on or before July 10th, and the
undisputed portion of that Variable Charge for June Services would be owed to
ACS within forty-five (45) days of date of invoice.

13.3 Performance Credits.

     In the event the accumulated Performance Credits for a calendar year
exceeds the accumulated Earnback Credits for a calendar year described in
Section 5.4 above (such excess, if any, will be referred to as the “Net Annual
Performance Credit”), then Customer may assess against ACS’ next invoice a
credit in an amount not to exceed the Net Annual Performance Credit. If no
further amounts are payable to ACS under the applicable SOW, ACS will pay the
amount of the Performance Credit to Customer within thirty (30) days after the
Performance Credit is earned.

13.4 Prorated Charges.

     All periodic Charges under this Agreement (excluding Charges based upon
actual usage or consumption of Services) will be computed on a calendar month
basis, and will be prorated for any partial month.

13.5 Disputed Amounts.

     If Customer in good faith disputes all or any portion of an invoice for
Charges, then Customer will pay the undisputed portion of the invoice by the due
date and Customer will notify ACS as soon as possible of the specific amount
disputed and will provide reasonable detail as to the basis for the dispute.
Except as provided in this Agreement, Customer will not withhold timely payment
of any undisputed amount pending resolution of the disputed amount and ACS will
continue to provide the Services pending resolution of the dispute. Promptly
after Customer notifies ACS of the dispute, the Parties will then attempt to
resolve the disputed portion of such invoice in accordance with the informal
dispute resolution procedures set forth in Section 19. If Customer and ACS are
unable to resolve the disputed amount in 10 days and the disputed amount exceeds
five (5%) percent of the Base Charges, Customer will deposit the disputed amount
in an escrow account established by agreement of Customer and ACS pending a
resolution of the dispute. Only Customer’s Variable Charges may be subject to
the withholding mechanism described in this Section 13.5. In no event will ACS
have the right to withhold Services for any reason; provided, however that ACS
will have the right to terminate this Agreement for cause in accordance with
Section 18.1(c) of the Agreement for Customer’s failure to pay undisputed
amounts.

13.6 Late Payment.

     Any Charges due to ACS under this Agreement that are not paid on the date
otherwise due will thereafter bear Interest until paid.

-18-



--------------------------------------------------------------------------------



 



13.7 Pass-Through Expenses.

     Subject to the provisions of this Section 13.6, Customer will pay all
Pass-Through Expenses. ACS will review for accuracy the third party invoice for
any Pass-Through Expenses and will pay when due to such third party all valid
amounts set forth on such invoice. ACS will include the amount of such payment
on its next invoice to Customer and will include with such invoice a copy of the
third party invoice. Pass-through expenses will be amended as needed within each
Statement of Work.

13.8 ACS Personnel.

     ACS bears sole responsibility for payment of all compensation, fringe
benefits, payroll taxes, contributions and other, similar costs for ACS’
employees.

13.9 Record Keeping.

     ACS will maintain complete and accurate records of, and supporting
documentation for, the amounts billed to and payments made by Customer under
this Agreement or the Statement of Work. ACS will retain such records throughout
the Term and for six (6) years thereafter. ACS will provide Customer, at
Customer’s request, with paper and electronic copies of documents and
information reasonably necessary to verify ACS’ compliance with this Agreement.
Customer and its authorized agents and representatives will have access to such
records for audit purposes during normal business hours during the Term and
thereafter for the period during which ACS is required to maintain such records.

13.10 Taxes.

     Each Party will pay any real property taxes or personal property taxes on
property it either owns ,leases or subleases.

     (a) ACS will pay any sales, use, excise, value-added, services,
consumption, and other taxes and duties imposed on any goods acquired, used or
consumed by ACS in connection with the Services (excluding any taxes applicable
to Pass-Through Expenses).

     (b) In addition to invoicing Customer for the Charges associated with the
Services, ACS will invoice amounts equal to the taxes, assessments, duties,
permits, fees and other charges of any kind, however designated, assessed,
charged or levied, based on, with respect to or measured by (i) such Charges,
(ii) this Agreement or (iii) the Services, Software, Equipment, Materials or
other property (intangible or intangible) or, the use thereof or the resources
used therefore, provided under this Agreement. ACS will either remit these taxes
on Customer’s behalf, in which case Customer will reimburse ACS for such
amounts, or Customer will pay such amounts directly to the applicable taxing
authority.

     (c) The Parties will cooperate with each other to enable the Parties to
determine accurately their respective tax liabilities and to reduce such
liabilities to the extent permitted by law. ACS invoices to Customer will
separately state the amount of any taxes ACS is collecting from Customer.

13.11 Charges Pursuant to Change Control Procedures.

     (a) If either Customer or ACS proposes a change in or addition to the
Services pursuant to the Change Control Procedures, the charge for such change
or addition will be determined in the manner set forth in this Section.

     (b) To the extent the proposed change or addition can be accommodated
within the existing level of resources then being used by ACS to provide the
Services and without degradation to existing Service Levels (unless otherwise
agreed by the Parties in writing), the Charges payable by Customer under this
Agreement will not be

-19-



--------------------------------------------------------------------------------



 



increased. To the extent the proposed change or addition will increase or lower
ACS’ cost to provide the Services thereafter, the Charges payable by Customer
under this Agreement will be equitably adjusted as appropriate.

     (c) To the extent the proposed change or addition will require the addition
or subtraction of resources for which a pricing metric exists under this
Agreement, the resulting change to the Charges payable by Customer hereunder
will be calculated in accordance with that pricing metric.

13.12 Gain Sharing.

     ACS and Customer will bring forward proposals (each an “Improvement
Proposal”) which improve the efficiency of the delivery of the Services and that
are commercially reasonable under prevailing industry practices and standards
applicable to the services in question. To the extent Customer and ACS agree to
implement any such Improvement Proposal, and such Improvement Proposal results
in an increase in ACS’ profit margin in an amount (the “Excess Amount”) which is
greater than twenty-five percent (25%) of the current average profit margin to
date, then Customer and ACS agree to share equally in such Excess Amount.

14. POLICIES AND PROCEDURES; CUSTOMER DATA

14.1 Compliance with Procedures.

     ACS will perform the Services in compliance with the policies and
procedures set forth in the applicable Statement of Work.

14.2 Accuracy of Customer Data and Processing.

     Customer will be responsible for the accuracy and completeness of any
information, materials or data that Customer or its Affiliates provide to ACS,
and for the accuracy and completeness of Customer’s transmission to ACS of such
information, materials or data. ACS will be responsible for the accuracy and
completeness of ACS’ systems electronic receipt of any such information,
materials or data, and for the accuracy and completeness of information,
materials or data that ACS provides or transmits. ACS will promptly correct any
errors or inaccuracies attributable to ACS in Customer Data or reports
discovered by Customer and identified to ACS, or discovered by ACS or any errors
or inaccuracies that ACS should have reasonably discovered. Such corrections
will be provided at no charge to Customer. Corrections and reruns will be
reported in reports defined jointly by Customer and ACS and produced by ACS.
Customer acknowledges and agrees that the foregoing is not intended to obligate
ACS to correct any errors in Customer systems or software outside of ACS’
reasonable control which cause such errors or inaccuracies. ACS will not be
responsible for errors in or the delay or nonperformance of its responsibilities
or obligations under this Agreement to the extent caused by the inaccuracy
and/or incompleteness of information, materials, or data provided to ACS by
Customer, its Affiliates or the third party providers or by the failure of
Customer, its Affiliates or the third party providers to furnish information,
materials or data. Notwithstanding the foregoing, ACS will promptly notify
Customer in writing of all inaccuracies, insufficiencies or errors discovered by
ACS in such Customer information, materials or data or if there is any
information, materials or data that ACS requires Customer to furnish. ACS will
promptly correct all such inaccuracies and errors in such Customer information,
materials or data, and in any errors in the Services caused by the inaccuracies
or errors in such Customer information, materials or data. Customer will
indemnify, defend and hold harmless ACS, its Affiliates and ACS’ directors,
officers and employees and their respective successors and assigns from and
against all Losses arising from third-party claims resulting from any
inaccuracies in or incompleteness of any information or materials, including,
but not limited to, the Customer Data, provided by Customer, its Affiliates or
third parties to ACS under this Agreement. ACS will indemnify, defend and hold
Customer, its Affiliates and Customer’s directors, officers and employees and
their respective successors and assigns from and against all Losses resulting
from (i) any inaccuracies in or incompleteness of any information or materials,
including, but not limited to, the Customer Data caused by the acts or omissions
of ACS, or (ii) ACS’ failure to correctly perform the Services and/or accurately

-20-



--------------------------------------------------------------------------------



 



process Customer transactions as required by the policies and procedures set
forth in the applicable Statement of Work.

14.3 Review of ACS Materials.

     Customer will endeavor to promptly notify ACS in writing of all
inaccuracies, insufficiencies or errors found in the ACS Materials or any other
information, materials and data provided to Customer by ACS.

15. REPRESENTATIONS AND WARRANTIES

15.1 Mutual Representations and Warranties.

     Each Party represents and warrants that, as of the Effective Date:

     (a) it is a corporation duly incorporated, validly existing and is in good
standing under the laws of the state in which it is incorporated, and is good
standing in each other jurisdiction where the failure to be in good standing
would have a material adverse affect on its business or its ability to perform
its obligations under this Agreement;

     (b) it has all necessary corporate power and authority to own, lease and
operate its assets and to carry on its business as presently conducted and as it
will be conducted pursuant to this Agreement;

     (c) it has all necessary corporate power and authority to enter into this
Agreement and to perform its obligations hereunder, and the execution and
delivery of this Agreement and the consummation of this transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate actions on its part;

     (d) this Agreement constitutes a legal, valid and binding obligation of
such Party, enforceable against it in connection with its terms;

     (e) to its knowledge, it is not a party to, and is not bound or affected by
or subject to, any instrument, agreement, charter or by-law provision, law,
rule, regulation, judgment or order which would be contravened or breached as a
result of the execution of this Agreement or consummation of the transactions
contemplated by this Agreement;

     (f) it will exercise commercially reasonable efforts to screen any Software
provided, or otherwise made available by it to the other Party under this
Agreement for the purpose of avoiding the introduction of any computer virus;
and

     (g) ACS will comply with all applicable laws, rules and regulations related
to its delivery of the Services and Customer will comply with all applicable
laws, rules and regulations related to its receipt of the Services.

15.2 ACS Representations and Warranties.

     ACS represents and warrants to Customer that:

     (a) As of the Effective Date, it has not violated any applicable laws or
regulation or any Customer policies regarding the offering of unlawful
inducement in connection with this Agreement;

     (b) It has as of the Effective Date, and will have throughout the Term, the
right and authority to use the ACS Materials and the ACS Solution to provide
Services during the Term and to grant to Customer the licenses described in this
Agreement; and

     (c) the Services will be performed in a professional and workmanlike manner
by ACS using qualified individuals who are sufficiently trained to perform their
responsibilities in conjunction with the rendering of the Services.

-21-



--------------------------------------------------------------------------------



 



15.3 Regulatory and Corporate Proceedings.

     Each Party will obtain all regulatory approvals, independently examine
government regulations applicable to its business that may affect the Services,
obtain any necessary permits and comply with any regulatory requirement
associated with its business and this Agreement that may affect the Services.
Each Party will from time to time inform the other in writing of regulatory or
legal requirements specific to its business that may affect the Services.

16. INDEMNIFICATION

16.1 Mutual Indemnification.

     Each Party will indemnify, defend and hold harmless the other Party, and
their respective officers, directors, employees, successors and assigns, from
and against all Losses arising from: (i) death of or injury to any agent,
employee, customer, invitee, visitor or other person to the extent caused by the
negligent or willful acts or omissions of the indemnitor, or its respective
agents, employees or contractors, (ii) damage to, or loss or destruction of, any
real or tangible personal property, to the extent caused by the errors, or acts
or omissions of the indemnitor, or its respective agents, employees or
contractors and (iii) any breach of its respective representations and
warranties set forth in Sections 15.1 and 15.2.

16.2 Intellectual Property Indemnification.

     Customer and ACS each agree to defend and hold harmless the other against
any third party action to the extent that such action is based on a claim that
the Customer Materials and/or the Existing Customer Solution, in the case of
Customer, and the ACS Materials and/or the ACS Solution, in the case of ACS, or
the Confidential Information provided by the indemnitor, or any party thereof or
any other intellectual property right of a Party (i) infringes a copyright under
United States law, (ii) infringes a patent granted or pending under United
States law or (iii) constitutes an unlawful disclosure, use or misappropriation
of another party’s trade secret. The indemnitor will bear the expense of such
defense and pay any damages and reasonable attorneys’ fees that are attributable
to such claim finally awarded by a court of competent jurisdiction or any costs
associated with settlement of said claim.

     If the Customer Materials, Existing Customer Solution, ACS Materials, ACS
Solution, any Confidential Information or any other intellectual property right
of a Party becomes the subject of a claim under this Section, or in the
indemnitor’s opinion is likely to become the subject of such a claim, then the
indemnitor may, at its option, (a) modify the Customer Materials or Existing
Customer Solution (if the indemnitor is Customer) or the ACS Materials or ACS
Solution (if the indemnitor is ACS) or Confidential Information or other
intellectual property right of a Party to make it noninfringing or cure any
claimed misuse of another’s trade secret, provided such modification does not
adversely affect the functionality of the Customer Materials, Existing Customer
Solution, ACS Materials, or ACS Solution, as applicable or (b) procure for the
indemnitee the right to continue using the Customer Materials, Existing Customer
Solution, ACS Materials, or ACS Solution, as applicable or Confidential
Information or other intellectual property right of a Party pursuant to this
Agreement, or (c) replace the Customer Materials, Existing Customer Solution,
ACS Materials, or ACS Solution or other intellectual property right of a Party,
as applicable with substantially equivalent Software that is noninfringing or
that is free of claimed misuse of another’s trade secret. Any costs associated
with implementing any of the above alternatives will be borne by the indemnitor.

     With respect to any Software provided or developed by a Party pursuant to
this Agreement, such Party will have no liability to the other Party under this
Agreement (a) to the extent that any claim of infringement is based upon the use
of the Software in connection or in combination with equipment, devices or
Software not supplied by that Party or used in a manner for which the Software
was not designed, (b) for infringements that arise solely as a result of the
implementation by that Party of functionality requirements presented by the
other Party where there is no non-infringing alternative to such implementation,
and the other Party has been so advised by that Party prior to implementation,
and (c) for maintenance, modifications, updates, enhancements and improvements
to the Software made by any Party other than that Party.

-22-



--------------------------------------------------------------------------------



 



16.3 Indemnification Procedures.

     (a) Promptly after receipt by an indemnitee of any written claim or notice
of any third party action giving rise to a claim for indemnification by the
indemnitee, the indemnitee will so notify the indemnitor and will provide, as
soon as reasonably possible, copies of such claim or any documents relating to
the action. Failure to so notify an indemnitor will not relieve the indemnitor
of its obligations under this Agreement except to the extent that such failure
or delay is prejudicial to indemnitor. Within thirty (30) days following receipt
of such written notice, but in any event no later than ten (10) days before the
deadline for any responsive pleading, the indemnitor will notify the indemnitee
in writing (a “Notice of Assumption of Defense”) if the indemnitor elects to
assume control of the defense and settlement of such claim or action.

     (b) If the indemnitor delivers a Notice of Assumption of Defense with
respect to a claim within the required period, the indemnitor will have sole
control over the defense and settlement of such claim; provided, however, that
(i) the indemnitee will be entitled to participate in the defense of such claim
and to employ counsel at its own expense to assist in the handling of such claim
and (ii) the indemnitor will obtain the prior written approval of the indemnitee
before entering into any settlement of such claim or ceasing to defend against
such claim. After the indemnitor has delivered a timely Notice of Assumption of
Defense relating to any claim, the indemnitor will not be liable to the
indemnitee for any legal expenses incurred by such indemnitee in connection with
the defense of such claim; provided, that the indemnitor will pay for separate
counsel for the indemnitee to the extent that conflicts or potential conflicts
of interest between the Parties so require. In addition, the indemnitor will not
be required to indemnify the indemnitee for any amount paid by such indemnitee
in the settlement of any claim for which the indemnitor has delivered a timely
Notice of Assumption of Defense if such amount was agreed to without prior
written consent of the indemnitor, which will not be unreasonably withheld or
delayed in the case of monetary claims. An indemnitor may withhold consent to
settlement of claims of infringement affecting its proprietary rights in its
sole discretion.

     (c) If the indemnitor does not deliver a Notice of Assumption of Defense
relating to a claim within the required notice period, the indemnitee will have
the right to defend the claim in such a manner as it may deem appropriate, at
the cost and expense of the indemnitor. The indemnitor will promptly reimburse
the indemnitee for all such costs and expenses upon written request therefor.

17. LIMITATIONS ON LIABILITY

17.1 Limit on Types of Damages Recoverable.

     (a) EXCEPT AS SET FORTH IN CLAUSE (b) BELOW AND TO THE MAXIMUM EXTENT
PERMISSIBLE BY LAW, EACH PARTY DISCLAIMS LIABILITY FOR AND IN NO EVENT WILL
EITHER PARTY BE LIABLE FOR, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE
DAMAGES, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT OR
OTHERWISE, AND EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

     (b) The exclusion set forth in clause (a) above will not apply to Losses
arising from a third-party claim otherwise recoverable by an indemnitee pursuant
to Article 16 (Indemnification), statutory penalties arising as a result of a
material breach of Section 8.9 (Privacy Laws), Article 9 (Confidentiality) and
statutory penalties arising as a result of a material breach of Section 14.2
(Accuracy of Customer Data and Processing).

17.2 Limit on Amount of Direct Damages Recoverable.

     (a) ACS’ cumulative liability for any and all damages arising out of or
relating to its performance of the Services performed pursuant to a Statement of
Work under this Agreement will not exceed the lesser of (i) Customer’s actual
proven direct damages for the event(s) giving rise to the cause(s) of action or
(ii) the total Charges payable to ACS for the Services provided under the
applicable Statement of Work for the nine (9) calendar months immediately
preceding the month in which the event giving rise to the liability occurred
(or, if the event giving rise to the liability occurs during the first nine
(9) months after the Service Commencement Date, the total Charges payable to ACS
pursuant to the applicable Statement of Work under this Agreement for such nine
(9) months). This limitation will not apply to losses or damages attributable to
claims by an indemnitee pursuant to Article 16

-23-



--------------------------------------------------------------------------------



 



(Indemnification) statutory penalties arising as a result of a material breach
of Section 8.9 (Privacy Laws), Article 9 (Confidentiality), statutory penalties
arising as a result of a material breach of Section 14.2 (Accuracy of Customer
Data and Processing), claims relating to any amounts or credits due Customer
from ACS under this Agreement as set forth in this Agreement, claims relating to
ACS’ willful or intentional misconduct or gross negligence or claims submitted
for coverage under ACS’ commercial general liability policies set forth in
Section 12.1 as such policies are required to be maintained by ACS up to the
amount of the proceeds received under such policies for the subject claim.

     (b) Customer’s cumulative liability for any and all damages arising out of
or related to this Agreement will not exceed an amount equal to the total
Charges payable to ACS under the applicable Statement of Work for the nine
(9) calendar months immediately preceding the month in which the event giving
rise to the liability occurred (or, if the event giving rise to the liability
occurs during the first nine (9) months after the Commencement Date, the total
Charges payable to ACS pursuant to the applicable Statement of Work under this
Agreement for such first nine (9) months). ] This limitation will not apply to
losses or damages attributable to (i) claims by an indemnitee pursuant to
Article 16 (Indemnification), statutory penalties arising as a result of a
material breach of Section 8.9 (Privacy Laws), Article 9 (Confidentiality),
statutory penalties arising as a result of a material breach of Section 14.2
(Accuracy of Customer Data and Processing), claims relating to Customer’s
willful or intentional misconduct or gross negligence, or claims relating to the
failure by Customer to pay undisputed amounts under this Agreement or any
Termination Fees as set forth in this Agreement.

     (c) Each Party will have a duty to mitigate damages as provided by
applicable law.

17.3 Force Majeure.

     (a) Subject to clause (d) below, neither Party will be liable for any
failure or delay in the performance of its obligations (excluding Customer’s
obligation to pay the Charges, but not delay in payment) under this Agreement,
if any, to the extent such failure or delay both:

          (i) is caused, directly or indirectly, without fault by such Party,
by: fire, flood, earthquake, elements of nature or acts of God; acts of war,
terrorism, riots, civil disorders, rebellions or revolutions; quarantines,
embargoes and other governmental action; or any other cause beyond the
reasonable control of such Party; and

          (ii) could not have been prevented by reasonable precautions and
cannot reasonably be circumvented by the non-performing Party through the use of
alternate sources, work-around plans or other means (including, in the case of
ACS, compliance with ACS’ obligations with respect to the provision of disaster
recovery services as set forth in Schedule A, Attachment D (Disaster Recovery
Plan).

     Events meeting both of the criteria set forth in clauses (i) and (ii) above
are referred to collectively as “Force Majeure Events.”

     (b) Subject to clause (d) below, upon the occurrence of a Force Majeure
Event, the non-performing Party will be excused from any further performance or
observance of the affected obligation(s) for as long as such circumstances
prevail and such Party continues to use commercially reasonable efforts to
recommence performance whenever and to whatever extent possible without delay.
Any Party so delayed in its performance will immediately notify the other by
telephone or by the most timely means otherwise available (to be confirmed in
writing within a reasonable time and describe in reasonable detail the
circumstances causing such delay.

     (c) If a Force Majeure Event causes a material failure or delay in the
performance of any Services for more than 5 consecutive Business Days, Customer
may, procure such Services from an alternate source until ACS is again able to
provided such Services, and Customer will be liable for all payments made and
costs incurred by Customer required to obtain the Services from such alternate
source during such period; and provided, however, Customer will not be obligated
to continue to pay ACS the Charges established during such period, but ACS will
not be entitled to any additional payments as a result of the Force Majeure
Event, and Customer expressly agrees to

-24-



--------------------------------------------------------------------------------



 



exercise commercially reasonable efforts to mitigate any charges payable to any
third party under this Section 17.3(c); or

     (d) If the circumstance described in Section 17.3(c) above continues for
more than 60 consecutive days, Customer may terminate the applicable Statement
of Work so affected and the charges payable hereunder will be equitably adjusted
to reflect those terminated Services.

     (e) Notwithstanding any other provision of this Section, a Force Majeure
Event will not relieve ACS of its obligation to implement the applicable
disaster recovery measures.

17.4 Actions of Other Party.

     Neither Party will be liable for any failure or delay in the performance of
its obligations under this Agreement if and to the extent such failure or delay
is caused by the actions or omissions of the other Party or breaches of this
Agreement by the other Party provided that the Party which is unable to perform
has provided the other Party with reasonable notice of such non-performance and
has used commercially reasonable efforts to perform notwithstanding the actions,
omissions or breaches of the other Party.

18. TERMINATION

18.1 Termination for Cause.

     (a) Either Party will have the option, but not the obligation, to terminate
this Agreement or an applicable Statement of Work upon thirty (30) days prior
written notice if the other Party materially breaches this Agreement, or the
affected Statement of Work, as applicable, and fails to cure such breach within
such thirty (30) day time period. For purposes of this Section 18.1(a), Customer
acknowledges and agrees that its failure to pay undisputed amounts to ACS
constitutes a material breach of this Agreement.

     (b) Either Party will have the option, but not the obligation, to terminate
this Agreement or any applicable Statement of Work upon thirty (30) days prior
written notice in the event the other Party commits a series of non-material
breaches (other than in the case of ACS Service Level Failures) which, in the
aggregate constitute a material breach provided that the Party said to be in
breach will have such thirty (30) day time period in which to cure the
condition(s) of breach.

     (c) Customer will have the option, but not the obligation, to terminate
this Agreement or any applicable Statement of Work upon thirty (30) days prior
written notice upon the occurrence of a Service Level Termination Event.

18.2 Exercise of Rights.

     (a) In the event a Party has a right to terminate this Agreement or any
Statement of Work under Section 18.1, above, that Party must exercise such right
within ninety (90) days of the event(s) giving rise to the right of termination,
or it will be deemed to have waived such right(s), but such waiver will not
adversely affect any future rights of termination that may accrue to such Party.

     (b) The non-breaching Party will exercise its termination option by
delivering to the breaching Party written notice of such termination identifying
the scope of the termination and the termination date.

18.3 Termination for Convenience.

     After the expiration of the second (2nd) Contract Year, Customer will have
the option to terminate the Services for convenience upon no less than ninety
(90) days’ notice. Prior to the effective date of any such termination, Customer
will pay to ACS: (i) Charges for Services provided up through the effective date
of such termination and (ii) the early termination fees set forth in the
applicable Statement of Work.

-25-



--------------------------------------------------------------------------------



 



18.4 Termination for Insolvency.

     Either Party will have the option, but not the obligation, to terminate
this Agreement in its entirety (i) becomes insolvent or is unable to meet its
debts as they mature, (ii) files a voluntary petition in bankruptcy or seeks
reorganization or to effect a plan or other arrangement with creditors,
(iii) files an answer or other pleading admitting, or fails to deny or contest,
the material allegations of an involuntary petition filed against it pursuant to
any act of Congress relating to bankruptcy, arrangement or reorganization,
(iv) is adjudicated a bankrupt or makes an assignment for the benefit of its
creditors generally, (v) applies for, consents to or acquiesces in the
appointment of any receiver or trustee for all or a substantial part of its
property, or (vi) any such receiver or trustee is appointed and not discharged
within thirty (30) days after the date of such appointment. A Party will
exercise its termination option by delivering to the other Party, within six
(6) months after the any one or more of such events, written notice of such
termination identifying the termination date (which will be at least thirty
(30) days after the date of such notice).

18.5 Extension of Termination Effective Date.

     The Parties may agree to extend the termination date specified pursuant to
this Article 18 one or more times, provided that the total of all such
extensions will not exceed one (1) year and each such extension may be no less
than ninety (90) days in duration.

18.6 Effect of Termination.

     Termination of this Agreement or any categories of Services for any reason
under this Article 18 will not affect (i) any liabilities or obligations of
either Party arising before such termination or out of the events causing such
termination or (ii) any damages or other remedies to which a Party may be
entitled under this Agreement, at law or in equity arising from any breaches of
such liabilities or obligations.

18.7 Termination/Expiration Assistance.

     (a) Commencing six (6) months before the expiration of the Term or, if
applicable, upon delivery of a termination notice by Customer or ACS pursuant to
this Article 18, and continuing until the expiration of the Term or, if
applicable, the termination date (as it may be extended pursuant to Section 18.5
(Extension of Termination Effective Date), ACS will provide to Customer or
Customer’s designee the assistance reasonably requested by Customer to enable
any or all of the Services to continue without interruption and to facilitate
the orderly transfer of the Services to Customer or its designee
(“Termination/Expiration Assistance”). Notwithstanding the above, in the event
that this Agreement is terminated by ACS for non-payment pursuant to
Section 18.1(c), Customer must prepay, on a monthly basis, all Charges
commencing with the first date of Termination/Expiration Assistance by ACS.

     (b) At Customer’s request, ACS will provide to Customer for up to six
(6) months after the expiration date of the Term or, if applicable, the
effective date of termination, any and all of the Services being performed by
ACS prior to such date, including, without limitation, Termination/Expiration
Assistance. This Agreement will continue to govern the performance of all such
Services during such period, except that (i) the charge for such Services will
be the rates in effect as of the expiration or termination date., and (ii) the
charge for any Termination/Expiration Assistance services not included in the
Services will be fair and reasonable and consistent with industry standards. The
Termination/Expiration Assistance will be provided to Customer at no additional
cost in connection with any expiration or non-renewal of the Term of this
Agreement or if this Agreement is terminated by Customer for breach.
Notwithstanding the above, in the event this Agreement is terminated by ACS
pursuant to Section 18.1, Customer must prepay, on a monthly basis, all Charges
commencing with the first date of Termination/Expiration Assistance by ACS.

     (c) Customer will relieve ACS from its obligation to perform
Termination/Expiration Assistance to the extent that ACS is required to return,
erase, or destroy the Customer Data in its possession and such return, erasure,
or destruction prevents ACS from performing the Termination/Expiration
Assistance.

-26-



--------------------------------------------------------------------------------



 



19. DISPUTE RESOLUTION

19.1 General.

     Any dispute or controversy between the Parties with respect to the
interpretation or application of any provision of this Agreement or the
performance by ACS or Customer of their respective obligations hereunder will be
resolved as provided in this Article.

19.2 Informal Dispute Resolution.

     The Parties may, by mutual agreement, attempt to resolve their dispute
informally in the following manner:

     (a) Either Party may submit the dispute to the Executive Committee, which
will meet as often as the Parties reasonably deem necessary to gather and
analyze any information relevant to the resolution of the dispute. The Executive
Committee will negotiate in good faith in an effort to resolve the dispute.

     (b) During the course of negotiations, all reasonable requests made by one
Party to the other for non-privileged information, reasonably related to the
dispute, will be honored in order that each of the Parties may be fully advised
of the other’s position.

     (c) The specific format for the discussions will be determined at the
discretion of the Executive Committee, but may include the preparation of agreed
upon statements of fact or written statements of position.

     (d) Proposals and information exchanged during the informal proceedings
described in this Article between the Parties will be privileged, confidential
and without prejudice to a Party’s legal position in any formal proceedings. All
such proposals and information, as well as any conduct during such proceedings,
will be considered settlement discussions and proposals, and will be
inadmissible in any subsequent proceedings.

     (e) In the event of a dispute that cannot be resolved by business
negotiations set forth above, each Party hereby agrees that before initiating
any litigation, the Parties shall first attempt to resolve their dispute through
the means of mediation using a qualified and experienced third-party mediator in
a location to be mutually determined by the Parties, or if the Parties cannot
agree, then in West Palm Beach, Florida. The costs of such mediation shall be
equally divided between the Parties. Such mediation shall be conducted by each
Party designating a duly authorized officer or other representative to represent
the Party, with authority to bind the Party, and that the Parties then meet with
the mediator in good faith. In the course of mediation, the Parties agree to
exchange informally such information as is reasonably necessary and relevant to
the issues being mediated. If such mediation is unsuccessful, then either Party
shall have the right to initiate litigation in the appropriate court as provided
herein. In such event, no part of the mediation, including the statements made
by the Parties or the mediator shall be admissible against either party in the
litigation.

     In the event a Party seeks injunctive relief, specific performance or in
the event of an approaching deadline prescribed by any applicable statute of
limitation, then there shall be no requirement that such Party utilize the
mediation process referred to herein.

19.3 Applicable Law, Waiver of Jury Trial.

     All questions concerning the validity, interpretation and performance of
this Agreement will be governed by and decided in accordance with the laws of
the State of Florida without giving effect to any choice-of-law provision or
rule (whether of the State of Florida or any other jurisdiction) that would
cause the application of the laws of any other jurisdiction.

     IN ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER, EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES THE RIGHT TO REQUEST A JURY TRIAL, TO THE
FULLEST EXTENT PERMITTED BY LAW, AND ANY SUCH LITIGATION SHALL BE TRIED TO THE
JUDGE SITTING AS THE FINDER OF FACT AS WELL AS THE JUDGE OF THE APPLICABLE LAW.

-27-



--------------------------------------------------------------------------------



 



19.4 Jurisdiction and Venue.

     Any litigation initiated by either party involving this Agreement shall be
pursued in the United States courts sitting in the Southern District of Florida,
which is the exclusive jurisdiction and venue of any action brought hereunder,
unless the amount in controversy does not exceed the jurisdictional limit for
federal court, in which case the action may be brought in the courts of the
State of Florida in West Palm Beach, Florida.

19.5 Charges and Costs.

     In any legal action, the prevailing Party will be entitled to recover, in
addition to its damages (subject to limitations stated elsewhere in this
Agreement), its reasonable attorneys’ fees, expert witness fees, and other
ordinary and necessary costs of litigation, as determined by the court. Such
costs include, without limitation, costs of any legal proceedings brought to
enforce a judgment or decree.

19.6 Equitable Remedies.

     The Parties agree that in the event of any breach or threatened breach of
any provision of this Agreement concerning (i) Confidential Information,
(ii) intellectual property rights or (iii) other matters for which equitable
rights are expressly provided in this Agreement, money damages may be an
inadequate remedy. Accordingly, either Party may seek a preliminary or
permanent, mandatory or prohibitory, injunction or such other order of a court
of competent jurisdiction.

20. MISCELLANEOUS

20.1 Interpretation.

     (a) All Schedules are hereby incorporated in this Agreement by reference.
In the event of any conflict or inconsistency between this Agreement and the
Schedules, such conflict or inconsistency will be resolved by giving precedence
first to this Agreement and second to the Schedules.

     (b) The division of this Agreement into Articles, Sections, subsections,
Attachments and Schedules, the division of Schedules or Attachments of this
Agreement into Sections and subsections, and the insertion of headings in this
Agreement are for convenience of reference only and will not affect its
constructions or interpretation.

20.2 Binding Nature and Assignment.

     This Agreement will be binding on the Parties and their respective
successors and permitted assigns. Notwithstanding the above, neither Party may
assign this Agreement, the Services, any rights or obligations hereunder,
without the other Party’s prior written consent; provided, however, that either
Party may make such an assignment, to an Affiliate or another entity or business
unit of such Party or pursuant to an internal reorganization of such Party
(including an Affiliate, business unit or entity that was receiving or entitled
to receive the Services under this Agreement) upon written notice to the other
Party, provided, however, that with respect to any assignment by ACS, any
proposed assignee must be financially secure and an entity with the necessary
resources to provide the Services. Any assignment in contravention of this
subsection will be void. Any consent by a Party to any assignment of this
Agreement will not constitute its consent to further assignments.

-28-



--------------------------------------------------------------------------------



 



20.3 Processor’s Agreement.

20.4 On or before the Service Commencement Date, ACS and Customer agree to enter
into a processor’s agreement with Dun & Bradstreet, Inc. (“D&B”) pursuant to
which the parties will agree to maintain the confidentiality and other
restrictions with respect to that certain copyrighted database of D&B more
particularly described in that certain Master License Agreement between Customer
and D&B dated September 30, 2004. Amendment and Waiver.

     No supplement, modification, amendment or waiver of this Agreement will be
binding unless executed in writing by the Party against whom enforcement of such
supplement, modification, amendment or waiver is sought. No waiver of any of the
provisions of this Agreement will constitute a waiver of any other provision
(whether or not similar) nor will such waiver constitute a continuing waiver
unless otherwise expressly provided.

20.5 Further Assurances; Consents and Approvals.

     Each Party will provide such further documents or instruments required by
the other Party as may be reasonably necessary or desirable to give effect to
this Agreement and to carry out its provisions. Whenever this Agreement requires
or contemplates any action, consent or approval, such Party will act reasonably
and in good faith and (unless the Agreement expressly allows exercise of a
Party’s sole discretion) will not unreasonably withhold or delay such action,
consent or approval.

20.6 Publicity.

     ACS may not include Customer’s name on a list of ACS clients that ACS
discloses to third parties without Customer’s prior written consent. In
addition, unless the other Party gives prior written consent, neither Party will
issue any public statement or announcement relating to this Agreement, nor
display or use, in advertising or otherwise, any of the other Party’s trade
names, logos, trademarks, service marks or other indicia of origin. For purposes
of this Section 20.5, prior written consent must be given by an officer of the
relevant Party.

20.7 Severability.

     If any provision of this Agreement will be determined by any court of
competent jurisdiction to be invalid or unenforceable, as to such jurisdiction,
such invalidity or unenforceability will not affect the remainder of this
Agreement, which will be construed as if such invalid or unenforceable provision
had never been a part of this Agreement but in a manner so as to carry out as
nearly as possible the Parties’ original intent.

20.8 Entire Agreement.

     This Agreement, including the Schedules, constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties pertaining to the subject
matter hereof. There are no warranties, representations or other agreements
between the Parties in connection with the subject matter hereof except as
specifically set forth in this Agreement.

20.9 Notices.

     Any notice, demand or other communication required or permitted to be given
under this Agreement will be in writing and will be deemed delivered to a Party
(i) when delivered by hand or courier, (ii) one business day after being sent by
reputable overnight courier , or (iii) six (6) days after the date of mailing if
mailed by United States certified mail, return receipt requested, postage
prepaid, in each case to the address of such Party set forth below (or at such
other address as the Party may from time to specify by notice delivered in the
foregoing manner):

     If to ACS, to:



                       ACS Commercial Solutions, Inc.
8911 South Sandy Parkway
Sandy, Utah 84070
Attention: President for Commercial Solutions Group

-29-



--------------------------------------------------------------------------------



 



     With a Copy to:



                       ACS Commercial Solutions, Inc.
2828 N. Haskell Avenue, Bldg 1, 9th Floor
Dallas, Texas 75204
Attn: Thomas Hall
Group Counsel for Commercial Solutions
Telephone: (214) 841-6175
Telex or facsimile: (214) 584-5525

     If to Customer, to:



                       Office Depot, Inc.
2200 Old Germantown Road
Delray Beach, FL 33445
Attn.: George Bryan, VP Financial Services

     With a Copy to:



                       Office Depot, Inc.
2200 Old Germantown Road
Delray Beach, FL 33445
Attn.: Office of the General Counsel

20.10 Survival.

     Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration of this Agreement, will
survive termination of this Agreement.

20.11 Independent Contractors.

     ACS will perform its obligations under this Agreement as an independent
contractor of Customer. Nothing herein will be deemed to constitute ACS and
Customer as partners, joint venturers, or principal and agent. Neither Party has
the authority to represent the other Party as to any matters, except as
expressly authorized in this Agreement.

20.12 Third Party Beneficiaries.

     Nothing in this Agreement, express or implied, is intended to confer on
rights, benefits, remedies, obligations or liabilities on any person (including,
without limitation, any employees or Affiliates of the Parties) other than the
Parties or their respective successors or permitted assigns.

20.13 Counterparts.

     This Agreement may be executed in one or more counterparts, each of which
will be deemed an original but all of which taken together will constitute one
and the same instrument.

     The Parties have executed this Agreement by the signatures of their
respective authorized representatives on the date set forth below.

-30-



--------------------------------------------------------------------------------



 



     
ACS COMMERCIAL SOLUTIONS, INC.
  OFFICE DEPOT, INC.
 
   
By:
  By: /s/ GEORGE BRYAN
 
   
Print Name:
  Print Name: George Bryan
 
   
Title:
  Title: V.P., Financial Services
 
   
Date:
  Date: 11/30/04
 
   

-31-



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES



SCHEDULE A  Statement of Work
     w Attachment A       Pricing
     w Attachment B      SLA
     w Attachment C      HR Provision
     w Attachment D      Disaster Recovery Plan
     w Attachment E      Governance
     w Attachment F      Transition Plan
     w Attachment G      OD Policy & Procedures
               o Office Depot
               o Viking
               o Tech Depot

SCHEDULE B  ACS Competitors

SCHEDULE C  Mutual Nondisclosure Agreement

SCHEDULE D  Sarbanes Oxley and SAS70

SCHEDULE E  Office Depot ACS Key Personnel

SCHEDULE F  Bill of Sale and Assignment

A-1



--------------------------------------------------------------------------------



 



SCHEDULE A

STATEMENT OF WORK

A-2



--------------------------------------------------------------------------------



 



SCHEDULE B

ACS COMPETITORS

A-3



--------------------------------------------------------------------------------



 



SCHEDULE C

MUTUAL NONDISCLOSURE AGREEMENT

A-4



--------------------------------------------------------------------------------



 



SCHEDULE D

SARBANES OXLEY AND SAS70

A-5



--------------------------------------------------------------------------------



 



SCHEDULE E

OFFICE DEPOT ACS KEY PERSONNEL

A-6



--------------------------------------------------------------------------------



 



SCHEDULE F

BILL OF SALE AND ASSIGNMENT

This BILL OF SALE AND ASSIGNMENT (“Bill of Sale and Assignment”) is made and
entered into as of this 30th day of November 2004 by ACS Commercial Solutions,
Inc. (“ACS”) and Office Depot, Inc. (“Customer”) with respect to the conveyance
of certain assets by Customer to ACS pursuant to that certain Master Agreement
for Business Process Outsourcing Services dated as of November 30, 2004 by and
between ACS and Customer (“Agreement”). This Bill of Sale and Assignment is
executed and delivered in connection with the Agreement and all terms not
defined herein shall have the same meanings as in the Agreement.



  1.   Sale and Transfer of Assets and Contract Rights. For good and valuable
consideration the receipt and adequacy and legal sufficiency of which are hereby
acknowledged, Customer hereby sells, transfers, assigns, conveys, grants and
delivers to ACS effective as of the Service Commencement Date all of Customer’s
right, title, and interest in and to those assets set forth on Exhibit A hereto
(the “Customer Transferred Assets”).     2.   Further Actions. If subsequent to
the date hereof any property that is part of the Customer Transferred Assets
comes into the possession of Customer, Customer shall deliver the same to ACS at
a location specified by ACS.     3.   No Warranties. THE PARTIES AGREE AND
ACKNOWLEDGE THAT CUSTOMER TRANSFERS TITLE AND INTERESTS TO THE CUSTOMER
TRANSFERRED ASSETS ON AN “AS-IS, WHERE-IS” BASIS WITH NO WARRANTY OF ANY KIND
EXPRESS OR IMPLIED INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE EXCEPT THAT CUSTOMER WARRANTS THAT IT HAS GOOD AND MARKETABLE
TITLE TO THE CUSTOMER TRANSFERRED ASSETS AND SUCH TITLE IS FREE AND CLEAR OF ANY
LIENS OR ENCUMBRANCES.     4.   Further Assurances. Customer covenants and
agrees at the request of ACS to execute and deliver (or cause to be executed and
delivered) further instruments of transfer and assignment and take such other
action as ACS may reasonably request to more effectively transfer and assign to
and vest in ACS each of the Customer Transferred Assets     5.   Terms of the
Agreement; Conflict. The terms of the Agreement are incorporated herein by this
reference. In the event of any conflict or inconsistency between the terms of
the Agreement and the terms hereof, the terms of the Agreement shall govern.    
6.   Notices. All notices or other communications or deliveries provided for
under this Bill of Sale and Assignment shall be given as provided in the
Agreement.     7.   Binding Effect; Assignment. This Agreement will be binding
on the Parties and their respective successors and permitted assigns.
Notwithstanding the above, neither Party may assign this Agreement or any rights
or obligations hereunder, without the other Party’s prior written consent;
provided, however, that either Party may make such an assignment, to an
Affiliate or another entity or business unit of such Party or pursuant to a
reorganization of such Party (including an Affiliate, business unit or entity
that was receiving or entitled to receive the Services under this Agreement)
upon written notice to the other Party, provided, however, that with respect to
any assignment by ACS, any proposed assignee must be financially secure and an
entity with the necessary resources to provide the Services. Any assignment in
contravention of this subsection will be void. Any consent by a Party to any
assignment of this Agreement will not constitute its consent to further
assignments.     8.   Governing Law. This Bill of Sale and Assignment will be
governed by and construed in accordance with the substantive laws of the State
of Florida, without giving effect to any choice of law rules that

A-7



--------------------------------------------------------------------------------



 



      may require the application of the laws of another jurisdiction. The
Parties consent to venue in the United States courts sitting in the Southern
District of Florida, which is the exclusive jurisdiction and venue of any action
brought hereunder, unless the amount in controversy does not exceed the
jurisdictional limit for federal court, in which case the action may be brought
in the courts of the State of Florida in West Palm Beach, Florida.     9.  
Counterparts. This Bill of Sale and Assignment may be executed in two or more
counterparts (including by means of telecopied signature pages) each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Bill of
Sale and Assignment as of the Effective Date.

ACS COMMERCIAL SOLUTIONS, INC.



By: 

--------------------------------------------------------------------------------

Print Name 

--------------------------------------------------------------------------------

Title: 

--------------------------------------------------------------------------------

Date: 

--------------------------------------------------------------------------------

OFFICE DEPOT, INC.



By:  GEORGE BRYAN

--------------------------------------------------------------------------------

Print Name  George Bryan

--------------------------------------------------------------------------------

Title:  V.P. Financial Services

--------------------------------------------------------------------------------

Date:  11/30/04

--------------------------------------------------------------------------------

A-8



--------------------------------------------------------------------------------



 



EXHIBIT A (TO SCHEDULE F)

CUSTOMER TRANSFERRED ASSETS

A-9



--------------------------------------------------------------------------------



 



Office Depot USA logo [g93309g9330901.gif]

CREDIT & COLLECTIONS

AND

SALES TAX SUPPORT

STATEMENT OF WORK

ACS logo [g93309g9330902.gif]

 

 

 

 

Office Depot and ACS Proprietary and Confidential

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    1.0    
INTRODUCTION AND DEFINITIONS
    3       2.0    
SYSTEMS AND TOOLS DEFINITIONS
    4       3.0    
ACS RESPONSIBILITIES: CREDIT AND COLLECTIONS
    5            
3.1        NEW ACCOUNT SETUP AND APPROVAL
    6            
3.2        ACCOUNT MAINTENANCE
    6            
3.3        CREDIT APPROVAL
    6            
3.4        RISK MANAGEMENT
    7            
3.5        HOLD/RELEASE
    7            
3.6        COLLECTIONS
    7            
3.6.1      CREDIT CARD PAYMENTS
    8            
3.7        ACCOUNT WRITE-OFFS
    8            
3.7.1      AGENCY PLACEMENT
    8            
3.7.2      BANKRUPTCY ADMINISTRATION
    8       4.0    
SALES TAX SUPPORT OVERVIEW
    9            
4.1        EXEMPTION CERTIFICATE VALIDATION
    9            
4.2        EXEMPTION CERTIFICATE DENIAL
    9            
4.3        ACCOUNTS RECEIVABLE TAX WRITE-OFFS — MARS
    10            
4.4        CASH/CHECK REFUNDS
    10            
4.5        COMMERCIAL/ACS CREDIT CARD
    10            
4.6        AB CONTRACT CUSTOMER
    10            
4.7        AMAZON CREDIT CARD
    11            
4.8        MONEY CARDS
    11            
4.9        TECH DEPOT
    11            
4.10      ACS EXEMPTION APPLICATIONS
    12            
4.11      CASH APPLICATIONS DATABASE
    12            
4.12      DEBIT CARD
    12            
4.13      SYSTEMS AND TOOLS
    13            
4.14      AUDIT SUPPORT
    13       5.0    
COMMUNICATIONS
    13  

-2-



--------------------------------------------------------------------------------



 



1.0 INTRODUCTION/DEFINITIONS

1.1 This Statement of Work (SOW) will confirm the mutual understanding and
agreement of ACS Commercial Solutions (“ACS”) and Office Depot, Inc. (“OD”) as
to the terms and conditions pursuant to which ACS, itself and through its direct
and indirect wholly-owned subsidiaries, will perform the Credit and Collections
Services (the “C&C Services”) and Sales Tax Support (the, “STS Services”)
described in this SOW for OD. All references to ACS in this SOW will be deemed
to include all such subsidiaries, and ACS and OD may be referred to in this SOW
as a “Party” and together as the “Parties”.

1.2 The terms and conditions of this SOW are as follows: (i) this SOW is entered
into by the Parties under the provisions of that certain Master Services
Agreement for Business Process Outsourcing Services, dated as of November 30,
2004 , between ACS and OD (the “Agreement”), and, except as otherwise provided
in this SOW, all applicable provisions of the Agreement are incorporated into
this SOW by this reference; (ii) the term of this SOW will commence on December
26, 2004 and, unless earlier terminated as provided in the Agreement or this
SOW, will expire on December 25, 2011 provided, however, that the term of this
SOW may be extended as provided in the Agreement; (iii) during the term of this
SOW, ACS will provide to OD the Services described in this SOW; (iv) in
connection with the Services provided by ACS under this SOW, ACS will provide to
OD the support and resources described in this SOW; (v) for the Services
provided by ACS under this SOW, OD will pay to ACS the amounts specified in the
attached Attachment A to this SOW; (vi) ACS will provide the Services in
accordance with the Policies and Procedures and the Service Levels currently
established at the Wichita, Kansas location for Services described in this SOW;
and (vii) additional terms and conditions related to the Services are set forth
in the following Attachments which address various details that relate to the
scope of Services and are hereby incorporated by reference. Within (180) days
after the Effective Date, ACS and OD will jointly develop detailed project plans
that describe the Transition Plan and Migration Schedule to/from ACS facilities.
The Attachment F Transition Plan reflects a view of the transition activities
that must occur. Office Depot and ACS agree that in the event that the ACS
technical infrastructure build cannot be completed by December 25, 2004, Office
Depot agrees to maintain the current infrastructure for up to thirty one
additional days (through January 25, 2005) to ensure uninterrupted service
during the transition period.

On or before April 30th, 2005, ACS will deliver to Office Depot a written
proposal (the “ACS Proposal”) with respect to designing an AR Application Tool.
Within thirty (30) days of receipt of the ACS Proposal, Office Depot may elect
to implement the ACS Proposal. The implementation of any such AR Application
Tool is subject to Office Depot and ACS reaching mutual written agreement with
respect to the implementation and on-going costs and expenses of such AR
Application Tool. The ACS Proposal, when mutually agreed to by ACS and OD, will
be set forth in a Statement of Work governed by the terms and conditions of the
Agreement, including without limitation the allocation of Intellectual Property
Rights.



  •   Attachment A: Pricing     •   Attachment B: Service Level Agreement    
•   Attachment C: Human Resource Provisions     •   Attachment D: Disaster
Recovery     •   Attachment E: Governance     •   Attachment F: Transition Plan
    •   Attachment G. Office Depot’s Polices and Procedures Manual

-3-



--------------------------------------------------------------------------------



 



1.3 Definitions. For purposes of this SOW, the following terms shall have the
meanings indicated therein:

     “Effective Date” means the date on which the Agreement is executed.

     “In-Scope Site” means the OD site located in Wichita, Kansas.

     “Migration Plan” means the activities associated with the migration of
employees from the ACS site located in Wichita, Kansas to another ACS site, as
described in the migration plan to be prepared by ACS and delivered to OD.

     “Service Commencement Date(s)” means the date(s) that ACS commences
providing Services at the In-Scope Site.

     “Steady State” means that all C&C and STS Services have been fully
transitioned to ACS to the extent contemplated by this SOW.

     “Transition Period(s)” means the time beginning on the Effective Date and
continuing until Steady State during which (i) preparation and transition
activities and milestones occur for the full and complete transition of C&C and
STS Services from OD to ACS in accordance with the Transition Plan.

     “Transition Plan” means the activities that the Parties will engage in, and
the milestones that will be delivered and/or occur as set forth in Schedule A,
Attachment F (Transition Plan). “Transition Schedule” means the date(s) on which
the activities and milestones set forth in the Transition Plan are scheduled to
occur.

2.0 SYSTEMS AND TOOLS — DEFINED

JMIL
Office Depot GUI/Windows based order entry system of AOPS

MBS
Office Depot Mainframe billing system

BSD
Office Depot’s Business Services Division

BSD Finance
Office Depot web based billing interface of customer information

BSG
Office Depot’s Business Services Group

Credit Settlement System
Office Depot’s credit card settlement system

VK Finance
Viking web based billing interface of customer information

AB
Account Billing for Office Depot’s BSD Credit porfolio

Viking Credit Portfolio
Accounts receivables stemming from Viking contract sales

-4-



--------------------------------------------------------------------------------



 



Tech Depot Credit Portfolio
Accounts receivables stemming from Tech Depot contract sales

TDM
Total Document Management Workflow system that ACS provides for Office Depot’s
Accounts Payable and Sales Tax Support processes

VERTEX Rate Locator
Third party software utilized to research sales/use tax rates

VERTAX Sales Tax Reference
Third party software utilized to perform sales tax research

RIA
Third party software (internet based) used to perform more thorough tax research

AOPS
Office Depot system for new customer account setup for the BSD Portfolio

VARS
Viking system for new account setup, customer account management, credit and
collection, etc. for the Viking BSD portfolio

MARS
Master Accounts Receivable System utilized for the BSD portfolio

TechDepot
A subsidiary of Office Depot, which utilizes “Great Plains” for credit
administration, billing, and collections

Hardware/software
To support the above mentioned portfolios

GetPaid
Collections workflow software used in the BSD Credit Portfolio

Avolent
Web based tool for customer and employees to view accounts receivable
information. Also know as single “BSD Finance” and “VK Finance”

D&B Website
Utilized to research new customers and evaluate their credit worthiness

3.0 CREDIT & COLLECTIONS OVERVIEW

The Credit & Collections solution for Office Depot assumes that ACS shall
perform the current Credit & Collections (“C&C”) responsibilities of the Office
Depot’s C&C department located in Wichita, Kansas, as defined in this SOW. After
stabilization of the C&C processes, ACS will begin to implement the Migration
Plan as it relates to the specific processes. In doing so, ACS shall continue
the current service levels. Within six (6) months of the Service Commencement
Date, ACS will begin to migrate the work to an ACS facility and begin defining
and implementing mutually agreeable process improvements. Office Depot will not
unreasonably withhold approval of process changes and will provide its approval
within five (5) business days of receiving ACS’ proposed written changes. The
main Credit & Collections functions consist of the following: the BSD, Viking
and TechDepot portfolios currently being processed in the Wichita, Kansas
facility are “in-scope”. These functions include: New Account Set-up and
Approval, Account Maintenance, Credit Approval, Risk Management, Hold/Release,
Collections, Credit

-5-



--------------------------------------------------------------------------------



 



Card Payments, Account Write-Offs, Agency Placement, Bankruptcy Administration.
The Wichita, Kansas location operation hours will remain the same as of the date
this document is signed. Within 90 days after the Service Commencement Date,
Office Depot and ACS will mutually develop a responsibility matrix that
identifies which risk management deliverables are the responsibility of Office
Depot and ACS; provided, however that the Parties’ responsibilities will be
consistent with the responsibilities of the Parties as set forth in this SOW.

ACS RESPONSIBILITIES: CREDIT & COLLECTIONS

3.1 NEW ACCOUNT SET-UP AND APPROVAL

The Credit Approval process is based on the Office Depot Polices & Procedures
Manual see Attachment G.

Office Depot will continue to exclusively negotiate service contracts for credit
information from designated vendors (e.g., Dun & Bradstreet, Experian, and
Equifax). While ACS will administer credit granting processes using proscribed
rules set forth in Attachment G, and Office Depot will continue to pay or those
services. Office Depot will retain final approval on all decisions to grant, or
not grant, credit to customers. Office Depot will respond to credit granting
inquiries from ACS within one (1) business day.

ACS’ responsibilities are to:

               (a) Assume responsibility for the Credit Approval process
utilizing and following the Office Depot Policy & Procedure Manual (Attachment
G.).

3.2 ACCOUNT MAINTENANCE

The Credit and Collections group administers account maintenance for the three
(3) portfolios (BSD, Viking and TechDepot). The group oversees this
“maintenance” to ensure procedures are followed for customer changes, thereby
reducing the risk to Office Depot.

ACS’ responsibilities are to:

               (b) Assume responsibility for the Credit and Collections’ group
account maintenance for the three (3) portfolios (BSD, Viking and TechDepot)
utilizing and following the Office Depot Policy & Procedure Manual (Attachment
G.).

3.3 CREDIT APPROVAL

The Credit approval process is based upon the Office Depot Policy & Procedure
Manual (Attachment G.). Office Depot will continue to exclusively negotiate
service contracts for credit information from designated vendors (e.g., Dun &
Bradstreet, Experian, and Equifax). Office Depot will continue to maintain the
costs for those services. While ACS will administer credit granting processes
using proscribed rules in Attachment G, Office Depot will retain final approval
on all decisions to grant or not grant, credit to customers.
Office Depot will respond to credit granting inquires from ACS within one
(1) business day.

ACS’ responsibilities are to:

               (c) administer credit granting processes using proscribed rules
in the Office Depot Policy & Procedures Manual (Attachment G).

-6-



--------------------------------------------------------------------------------



 



3.4 RISK MANAGEMENT

The Risk Management process currently performed in the Wichita, Kansas facility
is addressed in the Office Depot’s Policy & Procedures Manual (Attachment G) for
all three portfolios. While ACS will administer risk management processes using
proscribed rules in Attachment G, Office Depot will retain final approval on all
decisions to grant, or not grant, credit to customers. Office Depot will respond
to credit granting inquiries from ACS within one (1) business day.

ACS’ responsibilities are to:

               (a) administer risk management processes using proscribed rules
in the Office Depot Policy & Procedure Manual (Attachment G.).

3.5 HOLD/RELEASE

The hold/release functions include reviewing the customers current order, credit
limits, past dues (or delinquencies), frequency of orders, customers requiring
purchase orders (PO’s) and collectors reasons for placing an account on “hold”.
“Releases” are based on several automated and decision points defined in
Attachment G. GetPaid, AOPS, and MARS are used concurrently for hold/release
decisions for BSD. 80% of the Viking hold/release issues are processed
automatically based on programming in VARS. The remaining 20% hold/release
issues are performed at the point of sale. GreatPlains is used for Hold/release
issues processed for Tech Depot.

While ACS will administer hold/release processing used proscribed rules in
Attachment G, Office Depot will continue to retain final approval on decisions
to release, or not release, orders to customers for credit related reasons.
Office Depot will respond to credit granting inquiries from ACS within one
(1) business day.

ACS’ responsibilities are to:

               (a) Continued use of GetPaid, AOPS, and MARS for the BSD
portfolio and the steps referenced in the Office Depot’s Policy & Procedures
Manual found in Attachment G.

3.6 COLLECTIONS

Collections are varied based on portfolio and customer relations. Collections
include: friendly fax near the due date, first calls, follow-up calls, friendly
reminders, serious fax, obtain promises or commitments to pay both in amount and
by date, letters to the account manager, final demand letter, third party
participation including assignment of an account to a third party. GetPaid
software is used to manage the collectors’ duties and prompts them for
collection activities for the BSD portfolio. Any daily payment activity is not
updated in GetPaid until the nightly update routine between MARS and GetPaid,
therefore the collectors must use both systems before collection activities
begin for BSD. Collections for Viking are generally the same as for BSD with the
exception of the software and hardware used to support the Viking portfolio as
well as exceptions that prompt collections (ex., when to begin collections, days
past due, etc.)

ACS’ responsibilities are to:



  a)   Continue to use GetPaid, AOPS and MARS for the BSD portfolio and the
steps referenced in the Office Depot Policy & Procedures Manual (Attachment G).
    b)   Continued use of VARS and JMIL utilizing the steps outlined referenced
in the Office Depot Policy and Procedures Manual (Attachment G);

-7-



--------------------------------------------------------------------------------



 



  c)   TechDepot Utilizing the steps outlined in the Office Depot Policy and
Procedures Manual (Attachment G).

3.6.1 CREDIT CARD PAYMENTS

Credit card payments are processed by collectors for customer payments on
delinquent accounts. The payment is processed in MARS or VARS, and the payment
processing is verified by Office Depot’s Financial Control and Office Depot’s
Customer Programs to ensure collections are processed for all authorized credit
card transactions.

ACS’ responsibilities are to:



  a)   Process the credit card payments referenced in and utilizing the policies
in the Office Depot Policy & Procedure Manual (Attachment G).

3.7 ACCOUNT WRITE-OFFS

Individual collectors determine when to write accounts off and proposed write
offs are sent to the collections lead for approval for each portfolio. Write
offs are currently reviewed and authorized by the Office Depot Director of
Credit. A detailed narrative is provided in the Office Depot Policy & Procedures
Manual referenced in Attachment G. While ACS will administer write-off
processing using proscribed rules in Attachment G, Office Deport will retain the
authority to approve, or dis-approve, all write-offs. Fees will be paid by
Office Depot.

ACS’ responsibilities include:



  a)   Continued use of the above mentioned process and the steps referenced in
the Office Depot Polices & Procedures Manual in Attachment G.

3.7.1 AGENCY PLACEMENT

Once the account has been “written-off” a Third Party Collection Agency is
engaged to collect bad debt accounts for all three portfolios. A detailed
narrative is provided in the Office Depot Polices & Procedures Manual
(Attachment G). Office Depot will continue to negotiate all contracts with
third-party agencies and continue to pay for those services.

ACS’ responsibilities are to:



  a)   Continued use of the above mentioned process following the steps
referenced in the Office Depot Policies & Procedures Manual (Attachment G).

3.7.2 BANKRUPTCY ADMINISTRATION

ACS’ responsibilities are to:



  a)   Continue to use process and steps referenced in the Office Depot Policies
& Procedures Manual (Attachment G).

-8-



--------------------------------------------------------------------------------



 



4.0 SALES TAX SUPPORT OVERVIEW

The Sales Tax Support solution for Office Depot assumes that ACS will perform
the current Sales Tax Support (“STS”) responsibilities of Office Depot’s Sales
Tax Support department located in Wichita, Kansas, as defined in this SOW. In
doing so, ACS shall continue the current service levels. In addition, ACS will
migrate the work to an ACS facility and begin defining and implementing mutually
agreeable process improvements. Office Depot will not unreasonably withhold
approval of process changes and will provide their approval within five
(5) business days of receiving ACS’ proposed written changes. In performing the
STS functions, ACS shall process customer exemption document requests, validate
exempt status of customers, and process sales tax refund/write-off requests for
all Office Depot entities and sales channels.

Additionally, ACS shall support additional requests from the OD Sales and Use
tax group located in Delray Beach, Florida. These functions include sales tax
audit support, as well as processing of mass exemption certificate updates.

The Wichita, Kansas location operation hours will remain the same. Except as
agreed otherwise in writing by the parties, ACS will provide the STS services in
accordance with current Office Depot STS service levels. Within 90 days after
the Service Commencement Date, Office Depot and ACS will mutually develop a
responsibility matrix that identifies which deliverables are the responsibility
of Office Depot and ACS.

ACS RESPONSIBILITIES: SALES TAX SUPPORT

4.1 EXEMPTION CERTIFICATE VALIDATION

ACS will assume the Sales Tax Support group’s responsibilities of validating the
exempt status of customers based on exemption documentation forwarded via mail,
fax, or through the TDM work flow process. If documentation is validated, ACS
will set up the exempt customers in the AOPS Customer Information System as
tax-exempt in the applicable state as either Statutory (S) or Resale ® and
either full or partial exemption. ACS shall establish new customer accounts or
update as necessary during exemption certificate processing. ACS shall then
prepare exemption certificates for imaging. If the customer is a retail (as
opposed to a Contract) customer, ACS will request a tax exempt card(s) to be
sent to the customer. Currently AOPS sends an update to POS overnight to
activate the customer’s exempt status at the register. There are slight
differences between Office Depot, Viking and Tech Depot processing.

ACS’s responsibilities are to:

Use the same procedures currently used by STS to validate and link the
customer’s exemption documentation to the AOPS Customer Information System, thus
activating the customer’s tax-exempt status within the AOPS and POS systems.

4.2 EXEMPTION CERTIFICATE DENIAL

ACS STS personnel will deny tax-exempt status to customers whose exemption
documentation is not complete, expired, or not valid. The Customer Information
System in AOPS will be updated to indicate that the customer is not tax exempt
and the file will be noted that either additional information has been
requested, a new certificate has been requested, or that the customer does not
qualify for exempt status. New customer accounts are established or updated as
necessary during exemption certificate processing.

ACS’s responsibilities are to:

Follow the same exemption denial criteria as established by research materials
made available to all STS staff.

-9-



--------------------------------------------------------------------------------



 



4.3 ACCOUNTS RECEIVABLE TAX WRITE-OFFS — MARS

The Office Depot sales tax system will charge tax to BSG customers until and
unless the Customer Information System in AOPS reflects that the customer is
tax-exempt in the state of purchase, or that certain purchases made by the
customer are tax-exempt. Trade Credit representatives will write-off the sales
tax charged to the customer through the MARS — AR system using the applicable
state code. Office Depot STS will review requested sales tax write-offs and
either approve or deny them based on the reason for write-off and whether the
customer is exempt or not. Notes are entered into MARS for the reason a
write-off was denied. Tax write-off codes are 122-172. There is a hierarchy for
write-off approvals.

ACS’s responsibilities are to:

Continue to approve or deny sales tax write-offs in the MARS system.

4.4 CASH/CHECK REFUNDS

The Office Depot sales tax system will charge tax to commercial and retail
customers until valid tax exemption documentation is received and entered in
AOPS. Once exemption documentation has been received and validated, sales tax
will be refunded via check to a customer who paid for merchandise by cash or
check. Prior to issuing a tax refund, Office Depot STS will review purchase
history to determine whether there have been any returns, whether the
merchandise qualifies for the exemption and Office Depot STS will determine
whether the refund has previously been processed. Checks are requested through
TDM and forwarded to customers by Office Depot Accounts Payable. Occasionally
checks will be returned for various reasons and Office Depot STS will process
these returned checks accordingly.

ACS’s responsibilities are to:

Continue issuing sales tax refunds via check to cash customers who have provided
valid tax exemption documentation and sales receipts/invoices indicating that
tax was paid.

4.5 COMMERCIAL/ACS CREDIT CARD

The Office Depot sales tax system will charge tax to commercial and retail
customers until valid tax exemption documentation is received and entered in
AOPS. Once exemption documentation has been received and validated, sales tax
will be refunded to a customer who paid for merchandise with a commercial or ACS
credit card. Prior to issuing a tax refund, Office Depot STS will review
purchase history to determine whether there have been any returns, whether the
merchandise qualifies for the exemption and Office Depot STS will determine
whether the refund has previously been processed. Refunds are requested through
Credit Settlement System. If for some reason tax was not charged or there was a
tax rate error, Office Depot STS will actually charge the customer’s credit card
the applicable additional sales tax. Data entry errors are returned and
researched as necessary. There are slight differences between Office Depot and
Viking processing.

ACS’s responsibilities are to:

Continue processing sales tax refunds using the Credit Settlement System to
customers that have provided valid tax exemption documentation and sales
receipts/invoices indicating that tax was paid.

4.6 AB CONTRACT CUSTOMER

The Office Depot sales tax system will charge tax to contract customers until
valid tax exemption documentation is received and entered in AOPS. Once
exemption documentation has been received and validated, sales tax will be
refunded or written off, as applicable, for a contract customer who charged
merchandise to their open account. Prior to processing a tax refund, Office
Depot STS will review

-10-



--------------------------------------------------------------------------------



 



purchase history to determine whether there have been any returns, whether the
merchandise qualifies for the exemption and Office Depot STS will determine
whether the refund has previously been processed. Refunds are requested through
an Access spreadsheet and submitted to Accounts Receivable for processing as
either a refund or a write-off if tax was short-paid. Data entry errors are
returned and researched as necessary. If for some reason tax was not charged or
there was a tax rate error, Office Depot STS will actually charge the customer
the applicable additional sales tax using a different spreadsheet. There are
slight differences between Office Depot and Viking processing.

ACS’s responsibilities are to:

Continue processing sales tax refunds for AB customer using the current Access
spreadsheet process for customers that have provided valid tax exemption
documentation and sales receipts/invoices indicating that tax was paid in error.

4.7 AMAZON CREDIT CARD

Amazon charges sales tax on all purchases of Office Depot merchandise processed
through their website. Amazon will contact Office Depot if their customer
requests a sales tax refund. Office Depot STS will determine whether the
customer is exempt from sales tax. Once exemption documentation has been
received and validated, Office Depot STS enters applicable information on a
spreadsheet that is returned to Amazon who will then issue the sales tax
refunds. Prior to processing a tax refund, Office Depot STS will review the
order in question to determine whether the merchandise qualifies for the
exemption. Data entry errors are returned and researched as necessary.

ACS’s responsibilities are to:

Continue processing sales tax refunds for Amazon customers using the current
spreadsheet process for Amazon customers that have provided valid tax exemption
documentation and invoices indicating that tax was paid in error.

4.8 MONEY CARDS

The Office Depot sales tax system will charge tax to customers until valid tax
exemption documentation is received and entered in AOPS. Once exemption
documentation has been received and validated, sales tax will be refunded for a
customer who paid for merchandise using only an Office Depot money card. Prior
to processing a tax refund, Office Depot STS will review purchase history to
determine whether there have been any returns, whether the merchandise qualifies
for the exemption. Refunds requests are forwarded via mail to Accounts
Receivable for processing.

ACS’s responsibilities are to:

Continue processing sales tax refunds for Money Card customers using the current
process for customers that have provided valid tax exemption documentation and
sales receipts indicating that tax was paid in error.

4.9 TECH DEPOT

The Tech Depot sales tax system will charge tax to customers until valid tax
exemption documentation is received and entered in the Tech Depot customer
master. Once exemption documentation has been received and validated, sales tax
will be refunded a customer who was incorrectly charged sales tax on merchandise
purchased. Prior to requesting a tax refund, Office Depot STS will review
purchase history to determine whether there have been any returns and whether
the merchandise qualifies for the exemption. If a refund is due the customer the
refund information is entered into an Excel spreadsheet that is furnished to the
Tech Depot accounting department for processing.

-11-



--------------------------------------------------------------------------------



 



ACS’s responsibilities are to:

Continue processing Tech Depot sales tax refunds as noted above.

4.10 ACS EXEMPTION APPLICATIONS

ACS (CITI Group) receives sales tax exemption applications along with credit
card applications. Sales tax exemption applications are forwarded to Office
Depot STS who processes them in the same manner as described above under 4.1 and
4.2. Upon completion Office Depot STS notifies ACS of the exempt status of each
customer in question. Office Depot STS will also enter the applicable credit
card number in AOPS.

ACS’s responsibilities are to:

Continue processing Tech Depot sales tax refunds as noted above.

4.11 CASH APPLICATION DATABASE

Accounts Receivable has developed a database where they track customer
exemptions in process. Exemption certificates they receive are forwarded to
Office Depot STS for processing as noted in 4.1 and 4.2 above. Office Depot STS
updates the database with applicable tax information as exemption certificates
are received and again upon completion of processing.

ACS’s responsibilities are to:

Continue updating the Accounts Receivable database as noted above.

4.12 DEBIT CARD

The Office Depot sales tax system will charge tax to commercial and retail
customers until valid tax exemption documentation is received and entered in
AOPS. Once exemption documentation has been received and validated, sales tax
will be refunded to a customer who paid for merchandise with a debit card. Prior
to issuing a tax refund, Office Depot STS will review purchase history to
determine whether there have been any returns, whether the merchandise qualifies
for the exemption and Office Depot STS will determine whether the refund has
previously been processed. Refunds are requested through Credit Settlement
System. If for some reason tax was not charged or there was a tax rate error,
Office Depot STS will actually charge the customer’s debit card the applicable
additional sales tax. Data entry errors are returned and researched as
necessary.

ACS’s responsibilities are to:

Continue processing sales tax refunds using the Credit Settlement System to
customers that have provided valid tax exemption documentation and sales
receipts/invoices indicating that tax was paid.

-12-



--------------------------------------------------------------------------------



 



4.13 SYSTEMS AND TOOLS

See Section 2.0

4.14 AUDIT SUPPORT

The Sales Tax Support group currently assists the Office Depot Sales Tax Audit
group by providing copies of exemption certificates that have been requested by
state and local sales tax auditors.

ACS’s responsibilities are to:

Continue to provide support to supply copies of exemption certificates for
Viking and Tech Depot customers that are on site in Wichita, Kansas. Also, ACS
will prepare and image all such documents currently on site, at Office Depot’s
expense, and make these imaged documents available to the Sales Tax Audit Group
in Delray Beach through the TDM system.

5.0 COMMUNICATION

ACS will provide training to any employees providing Services to Office Depot
from a call center located at ACS locations outside of the United States in
order to ensure that such employees effectively communicate to Office Depot and
its designees, including minimizing the use of colloquialisms. To the extent
that Office Depot determines in its reasonable discretion, and for reasons that
are not unlawful, that such ACS employees are not effectively communicating to
Office Depot or its designees, Office Depot will specify its concerns in writing
and ACS will supplement the training for such ACS employees to address the
concerns specified by Office Depot.

-13-